Exhibit 10.1

TRIPLE NET SPACE LEASE

(MULTI-TENANT)

between

MT SPE, LLC,

a Delaware limited liability company,

as

LANDLORD

and

FINANCIAL ENGINES, INC.,

a Delaware corporation,

as

TENANT

for

PREMISES

At

Moffett Towers

1050 Enterprise Way

SUNNYVALE, CALIFORNIA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I SUMMARY OF BASIC LEASE INFORMATION

   1

ARTICLE II PREMISES

   4

Section 2.01

   Demise of Premises    4

Section 2.02

   Common Area    4

Section 2.03

   Parking    5

Section 2.04

   Construction    6

ARTICLE III TERM

   6

Section 3.01

   Lease Term    6

Section 3.02

   Option to Extend    6

ARTICLE IV RENT; TRIPLE NET LEASE

   8

Section 4.01

   Base Rent    8

Section 4.02

   Abatement of Base Rent    8

Section 4.03

   Triple Net Lease    9

Section 4.04

   Additional Rent    9

Section 4.05

   Operating Expenses; Insurance Expenses; Real Estate Taxes    9

Section 4.06

   Tenant’s Right to Review Supporting Data    15

Section 4.07

   Letter of Credit Security    16

ARTICLE V USE

   19

Section 5.01

   Permitted Use and Limitations on Use    19

Section 5.02

   Compliance with Laws    20

Section 5.03

   Delivery of Premises    21

Section 5.04

   Building Security    22

Section 5.05

   Rules and Regulations    22

Section 5.06

   LEED Certification Requirements    22

Section 5.07

   TDM Requirements    22

Section 5.08

   Defective Condition at Delivery Date    23

ARTICLE VI MAINTENANCE, REPAIRS AND ALTERATIONS

   23

Section 6.01

   Maintenance of Premises and Building    23

Section 6.02

   Maintenance of Common Areas    25

 

-i-



--------------------------------------------------------------------------------

          Page

Section 6.03

   Alterations, Additions and Improvements    26

Section 6.04

   Covenant Against Liens    27

ARTICLE VII INSURANCE

   28

Section 7.01

   Property/Rental Insurance for Premises    28

Section 7.02

   Property Insurance for Fixtures and Inventory    28

Section 7.03

   Landlord’s Liability Insurance    29

Section 7.04

   Tenant’s Liability Insurance    29

Section 7.05

   Evidence of Insurance    29

Section 7.06

   Mutual Waiver of Claims and Subrogation Rights    30

Section 7.07

   Indemnification and Exculpation    30

ARTICLE VIII DAMAGE OR DESTRUCTION

   31

Section 8.01

   Destruction of the Premises    31

Section 8.02

   Waiver of Civil Code Remedies    32

Section 8.03

   No Abatement of Rentals    32

Section 8.04

   Tenant’s Termination Rights    33

Section 8.05

   No Liability for Tenant’s Alterations or Personal Property    33

ARTICLE IX REAL PROPERTY TAXES

   33

Section 9.01

   Payment of Taxes    33

Section 9.02

   Proration for Partial Years    34

Section 9.03

   Personal Property Taxes    34

ARTICLE X UTILITIES

   35

ARTICLE XI ASSIGNMENT AND SUBLETTING

   36

Section 11.01

   Landlord’s Consent Required    36

Section 11.02

   Tenant Affiliates    36

Section 11.03

   No Release of Tenant    36

Section 11.04

   Excess Rent    37

Section 11.05

   Information to be Provided    37

Section 11.06

   Landlord’s Recapture Rights    37

ARTICLE XII DEFAULTS; REMEDIES

   38

Section 12.01

   Defaults    38

 

-ii-



--------------------------------------------------------------------------------

         

Page

Section 12.02

   Remedies    39

Section 12.03

   Default by Landlord    40

Section 12.04

   Late Charges    41

Section 12.05

   Landlord’s Right to Perform Tenant’s Obligations    41

ARTICLE XIII CONDEMNATION OF PREMISES

   42

Section 13.01

   Total Condemnation    42

Section 13.02

   Partial Condemnation    42

Section 13.03

   Award to Tenant    42

ARTICLE XIV ENTRY BY LANDLORD

   43

ARTICLE XV ESTOPPEL CERTIFICATE

   43

Section 15.01

   Tenant’s Statement    43

Section 15.02

   Tenant’s Failure to Deliver    44

ARTICLE XVI LIMITATIONS ON LANDLORD’S LIABILITY

   44

ARTICLE XVII GENERAL PROVISIONS

   44

Section 17.01

   Severability    44

Section 17.02

   Agreed Rate Interest on Past-Due Obligations    44

Section 17.03

   Time of Essence    45

Section 17.04

   Submission of Lease    45

Section 17.05

   Incorporation of Prior Agreements and Exhibits    45

Section 17.06

   Notices    45

Section 17.07

   Waivers    46

Section 17.08

   Recording    46

Section 17.09

   Surrender of Possession; Holding Over    47

Section 17.10

   Cumulative Remedies    47

Section 17.11

   Covenants and Conditions    48

Section 17.12

   Binding Effect; Choice of Law    48

Section 17.13

   Lease to be Subordinate    48

Section 17.14

   Attorneys’ Fees    49

Section 17.15

   Signs    49

Section 17.16

   Merger    50

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 17.17

   Quiet Possession      51   

Section 17.18

   Easements      51   

Section 17.19

   Authority      51   

Section 17.20

   Force Majeure Delays      51   

Section 17.21

   Hazardous Materials      52   

Section 17.22

   Modifications Required by Landlord’s Lender      53   

Section 17.23

   Brokers      53   

Section 17.24

   Survival      54   

Section 17.25

   Right of First Offer      54   

Section 17.26

   List of Exhibits      56   

 

 

-iv-



--------------------------------------------------------------------------------

This Triple Net Space Lease (the “Lease”), dated as of the date first written in
the Summary of Basic Lease Information set forth in Article I below (the
“Summary”), is made by and between MT SPE, LLC, a Delaware limited liability
company (“Landlord”) and FINANCIAL ENGINES, INC., a Delaware corporation
(“Tenant”).

ARTICLE I

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

  

DESCRIPTION

Date:

   October 18, 2011

Premises

(Article II).

  

Premises:

   An agreed upon 80,995 rentable square feet of space consisting of the entire
Third and the entire Fourth Floors of the Building, as further set forth in
Exhibit A, but subject to the terms of Section 2.04 below.

Building:

   That certain eight (8) story building commonly known as Building C located at
1050 Enterprise Way in Sunnyvale, California 94089, which consists of an agreed
upon 317,166 rentable square feet, as depicted in Exhibit A.

Lot 1:

   Those three (3) certain buildings, including the Building, commonly known as
Buildings A, B and C located at 1000-1050 Enterprise Way Sunnyvale, California
94089, which consist of an agreed upon total of 951,498 rentable square feet,
together with the land on which the same are situated, and related
appurtenances, as depicted in Exhibit A.

Project:

   The Project currently consists of six (6) buildings commonly known as
Buildings A, B and C on Lot 1 and Buildings E, F and G on Lot 3, located at
1000-1160 Enterprise Way, Sunnyvale, California, which currently consist of
approximately 1,628,096 total rentable square feet, together with the land on
which the same are situated, and related appurtenances, including an Athletic
Facility, commonly known as Building H located at 1080

 

-1-



--------------------------------------------------------------------------------

   Enterprise Way Sunnyvale, CA. The Project is commonly referred to as “Moffett
Towers,” as depicted in Exhibit A. As and when construction thereof is
completed, the Project will also consist of a seventh (7th) building known as
Building D on Lot 3 and Tenant’s Share will be adjusted pursuant to the terms of
Section 4.05(c) hereof.

Parking Spaces

(Section 2.03):

   Three and one-third (3.33) non-exclusive parking spaces per one
thousand (1,000) square feet of gross measured area (pursuant to City of
Sunnyvale project approval) within the Premises (e.g., 246 parking spaces.
Parking spaces shall be a combination of surface and structured parking.

Lease Term

(Article III).

  

Commencement Date:

   The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises (it being understood that Tenant’s construction
of the Tenant Improvements and its installation of fixtures, equipment and other
“fit-up” work will not constitute Tenant’s conduct of business), or (ii) June 1,
2012.

Expiration Date:

   The last day of the ninety-sixth (96th) full calendar month after the
Commencement Date.

Option(s) to Extend:

   Tenant is given one (1) option to extend the Lease Term (the “Option to
Extend”) for a period of sixty (60) months (the “Extended Term”) immediately
following the date on which the initial Lease Term would otherwise expire.

Base Rent

(Section 4.01):

  

 

     Annual Installment      Monthly Installment      Monthly Base Rent
per Square Foot  

Lease Months

   of Base Rent      of Base Rent      of Rentable Area  

    1-12*

   $ 445,472.50       $ 222,736.25       $ 2.75   

13-24

   $ 2,750,590.20       $ 229,215.85       $ 2.83   

25-36

   $ 2,833,107.96       $ 236,092.33       $ 2.91   

 

-2-



--------------------------------------------------------------------------------

37-48

   $ 2,918,101.20       $ 243,175.10       $ 3.00   

49-60

   $ 3,005,644.20       $ 250,470.35       $ 3.09   

61-72

   $ 3,095,813.52       $ 257,984.46       $ 3.19   

73-84

   $ 3,188,687.88       $ 265,723.99       $ 3.28   

85-96

   $ 3,284,348.52       $ 273,659.71       $ 3.38   

[* Base Rent for the Lease Months 1-10 shall be abated pursuant to the terms of
Section 4.02.]

Tenant’s Share

(Section 4.05), subject to potential adjustment

  

Tenant’s Project Share: 4.97%

pursuant to the terms of Section 4.05(c)

  

Tenant’s Lot 1 Share: 8.51%

  

Tenant’s Building Share: 25.54%

Permitted Use

(Article V):

   General office, administrative and all other related legal uses only

Broker

(Section 17.23):

  

Landlord’s Broker: Cornish & Carey Commercial

   Tenant’s Broker: Cornish & Carey Commercial

Tenant’s Representative

(Section 5.1 of Exhibit C):

   James Reynolds

Landlord’s Representative

(Section 5.2 of Exhibit C):

   Janette Sammartino

 

-3-



--------------------------------------------------------------------------------

ARTICLE II

PREMISES

 

Section 2.01 Demise of Premises

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord for the
Lease Term, at the rental, and upon all of the terms and conditions set forth
herein, the “Premises” described in the Summary (“Premises”), which Premises
comprise a portion of that certain building described in the Summary (the
“Building”) which is one of six (6) current, (but seven (7) planned) free
standing, office and research and development Project Buildings (“Project
Buildings”) on real property situated in the City of Sunnyvale, County of Santa
Clara, State of California and commonly known as Moffett Towers. The Premises
are more particularly described and depicted herein in Exhibit “A.” Landlord
reserves the right, subject to and without limiting Landlord’s obligations under
Article XIV, to access and use the restrooms and janitor, telephone and
electrical closets (as well as the space above any dropped ceilings) for
cabling, wiring, pipes and other Building system elements. The rentable square
footage of the Premises, Building and other Project Buildings (the “Rentable
Area”) has been determined and certified by Landlord’s architect by a method
described as “dripline,” whereby the measurement encompasses the outermost
perimeter of the constructed building, including every projection thereof and
all area beneath each such projection, whether or not enclosed, with no
deduction for any inward deviation of structure and with the measurement being
made floor by floor, but beginning from the top of the building. The Premises,
Lot 1 or the Project Buildings and appurtenances thereto that are described
herein, including Common Area (defined below), and all other improvements
situated within the commercial campus known as Moffett Towers together with the
land on which such appurtenances and improvements are located are together
designated as Lot 1 or the Project (“Project”) for the purposes of this Lease.

 

Section 2.02 Common Area

During the Lease Term, Tenant shall have the non-exclusive right to access and
use those portions of the Common Area that are provided, from time to time, for
use in common by Landlord, Tenant and/or other tenants of the Building or Lot 1.
In addition, during the Lease Term, Tenant and Tenant’s employees shall have the
nonexclusive right, in common with others, to use the Amenities Parcel (as
defined below) and the roadways currently known as 11th Avenue and Enterprise
Way, which provide access to the Amenities Parcel. Landlord reserves the right,
in its sole discretion, to modify the Common Area (including, without
limitation, increasing or changing the size thereof, adding additions to or
removing Lot 1 or the Project’s structures, facilities or other improvements
that are situated in the Common Areas, or changing the use, configuration and
elements of such Common Area structures, facilities or improvements), to
designate certain areas for the exclusive use of Landlord and/or certain tenants
of Lot 1 or the Project, and to close or restrict access to certain portions of
the Common Area from time to time for repair, maintenance or construction or to
prevent a dedication thereof; provided that (i) Tenant nevertheless shall at all
times have reasonable access to the Premises and to parking areas serving the
Building, and (ii) any such modifications shall not unreasonably interfere with
or restrict Tenant’s access to or possession, parking for or use of the
Premises. Landlord further reserves the right to establish, repeal and amend
from time to time rules and regulations for the use of the Common Area and to
grant easements or other rights to use the Common Area to

 

-4-



--------------------------------------------------------------------------------

others; provided that no amendment to the rules and regulations shall
unreasonably interfere with or restrict Tenant’s access to or possession,
parking for, or use of the Premises or unreasonably or materially increase
Tenant’s Share of Operating Expenses; and provided further that, to the extent
of any conflict between an express provision of this Lease (other than the
attached Rules and Regulations) and such Common Area rules and regulations, this
Lease shall control. The “Common Area” shall consist of (i) the Project Common
Area, which includes all portions of the Project other than the Project
Buildings, including landscaping, sidewalks, walkways, driveways, curbs, parking
lots (including striping), roadways within the Project, exterior sprinkler
systems, lighting, surface water drainage systems, an athletic facility to be
available for use by Tenant’s employees (the “Athletic Facility”), and related
landscaping to be available for use by Tenant’s employees (collectively with the
Athletic Facility, the “Amenities Parcel”), together with 11th Avenue and
Enterprise Way, which provide access thereto, as well as additional or different
facilities within the Project as Landlord may from time to time designate or
install or make available for the use by Tenant in common with others, (ii) Lot
1 Common Area which includes all landscaping, sidewalks, walkways, driveways,
curbs, parking lots (including striping), roadways within Lot 1, exterior
sprinkler systems, lighting, surface water drainage systems, as well as
additional or different facilities within Lot 1 as Landlord may from time to
time designate or install or make available for the use by Tenant in common with
others, and (iii) Building Common Area which includes all lobbies (other than
the lobbies on the Third and Fourth Floors of the Building, to the extent fully
leased to Tenant), mechanical areas, stairwells, elevators and elevator shafts,
pipe, cabling and wiring shafts, together with their enclosing walls, plus, to
the extent not leased to an occupant, all entrances, elevator and other common
corridors and hallways, restrooms, janitor closets, telephone closets, electric
closets and other public or common areas located in the Building.

 

Section 2.03 Parking

Landlord shall provide Tenant with the number of parking spaces set forth in the
Summary. The parties acknowledge that the parking spaces shall not be designated
for Tenant’s use but shall instead be available to Tenant and Tenant’s customers
on an unreserved, non-designated non-exclusive first come-first serve basis. The
parking spaces shall include a mixture of surface and structured parking as
determined by Landlord, in its sole but reasonable discretion. Landlord shall
have no liability for the use of any such parking spaces by anyone (besides
Landlord) other than Tenant, Tenant’s Parties or Tenant’s visitors. In the event
Landlord elects or is required by any law to limit or control parking at the
Building or the Project, whether by validation of parking tickets or any other
method of assessment, Tenant, at its cost (if such parking control program is
required by law, but otherwise at no expense to Tenant), agrees to participate
in such validation or assessment program under such reasonable and
non-discriminatory rules and regulations as are from time to time established by
Landlord. Notwithstanding the anything to the contrary contained in this Lease,
Tenant’s use of the parking spaces shall be on a rent-free basis. Except as
otherwise expressly provided herein, all costs and expenses associated with
parking areas serving the Project shall be included in Operating Expenses.

 

-5-



--------------------------------------------------------------------------------

Section 2.04 Construction

(a) Tenant Improvement Allowance

Landlord shall provide to Tenant a Tenant Improvement Allowance of Sixty-Five
and 00/100 Dollars ($65.00) per square foot of Rentable Area in the Premises
(i.e., Five Million Two Hundred Sixty-Four Thousand Six Hundred Seventy-Five and
00/100 Dollars ($5,264,675.00) to be used for the Tenant Improvements as set
forth in the Work Letter attached hereto as Exhibit C (the “Work Letter”). The
Tenant Improvement Allowance shall be reduced by an amount equal to Tenant’s
Building Share (based on the ratio of the Rentable Area of the entire Premises
(i.e., 80,995 square feet of Rentable Area) to the Rentable Area of the
Building) of the costs associated with the purchase and installation of the 2000
KW Generator, enclosure and related fuel tank and transfer switch (collectively,
the “Generator”) serving the Premises, it being understood that Tenant’s Share
of such costs shall in no event exceed $400,714.00.

ARTICLE III

TERM

 

Section 3.01 Lease Term

The initial term of this Lease (the “Lease Term”) shall commence on the
Commencement Date set forth in the Summary (the “Commencement Date”), and shall
expire, unless sooner terminated as provided for herein, on the Expiration Date
set forth in the Summary (the “Expiration Date”). At any time following the
Commencement Date, Landlord may deliver to Tenant a Memorandum of Commencement
of Lease Term substantially in the form attached hereto as Exhibit B as a
confirmation of the information set forth therein, which Tenant shall execute
and return to Landlord within five (5) business days after receipt thereof.

 

Section 3.02 Option to Extend

(a) Exercise

The Option to Extend set forth in the Summary may be exercised by Tenant, if at
all, only by delivery of irrevocable written notice (the “Option Notice”) to
Landlord given not more than twelve (12) months nor less than nine (9) months
prior to the end of the initial Lease Term; provided, however, if, as of the
date of delivery of the Option Notice or any day thereafter on or before the
last day of the initial Lease Term, Tenant (i) is in monetary or material
non-monetary default under this Lease (beyond the expiration of any applicable
notice and cure period provided under this Lease), (ii) has assigned this Lease
to anyone other than an Affiliate (as defined in Section 11.02 below), (iii) has
sublet more than fifty percent (50%) of the Premises to anyone other than an
Affiliate, or (iv) is not then occupying the Premises, then, at the sole option
of Landlord, the Option Notice shall be totally ineffective, and this Lease
shall expire on the last day of the initial Lease Term, if not sooner
terminated. Furthermore, it is understood and agreed that the Option to Extend
contemplated in this Section 3.02 is personal to the originally named Tenant and
any Affiliate (as hereinafter defined) and is otherwise not transferable.

 

-6-



--------------------------------------------------------------------------------

(b) Extended Term Rent

In the event Tenant exercises the Option to Extend set forth herein, all the
terms and conditions of this Lease shall continue to apply during the Extended
Term, except that the Base Rent payable by Tenant during the Extended Term shall
be equal to the greater of: (i) the Base Rent due hereunder with respect to the
last month of the initial Lease Term; and (ii) one hundred percent (100%) of
Fair Market Rent (as defined below), as determined pursuant to Section 3.02(c)
below. “Fair Market Rent” shall mean the effective rental rate, determined on a
per rentable square foot basis, then being charged (including periodic
adjustments thereto as applicable during the period of the Extended Term, to the
extent such adjustments are determined to be part of the Fair Market Rent) in
transactions entered into within the twelve (12) month period immediately
preceding the Negotiation Period (as defined in Subsection (c) below), for
comparable space in similar buildings in the vicinity of the Project (i.e.,
buildings of a similar age and quality considering any recent renovations or
modernization), with similar floor plate size and with similar amenities, or, if
such comparable space is not available, then making adjustments in the
determination of Fair Market Rent to reflect the age, quality, layout and
amenities of the Premises and the Building, as contrasted to spaces in other
buildings used for comparison purposes, in all instances taking into
consideration: size; location; floor level; leasehold improvements or allowances
provided or to be provided; lease term; extent of services to be provided; the
time that the particular rate under consideration became or is to become
effective; responsibility for operating expenses and any other relevant terms or
conditions applicable to both new and renewing tenants.

(c) Determination of Fair Market Rent

(i) Negotiation. If Tenant timely and properly exercises the Option to Extend,
then, within the first thirty (30) days following the date of Tenant’s delivery
of the Option Notice (the “Negotiation Period”), the parties shall meet in good
faith to negotiate the Base Rent for the Premises during the Extended Term. If,
during the Negotiation Period, the parties agree on the Base Rent for the
Premises during the Extended Term, then such agreed amount shall be the Base
Rent payable by Tenant during the Extended Term.

(ii) Arbitration. In the event that the parties are unable to agree on the Base
Rent for the Premises within the Negotiation Period, then within ten (10) days
after the expiration of the Negotiation Period, each party shall separately
designate to the other in writing and engage an appraiser to make this
determination. Each appraiser designated shall be a member of the Appraisal
Institute and shall have at least ten (10) years’ experience in appraising
commercial real property in Santa Clara County. The failure of either party to
appoint an appraiser within the time allowed shall be deemed equivalent to
appointing the appraiser appointed by the other party, who shall then determine
the Fair Market Rent for the Premises for the Extended Term. Within five (5)
business days of their appointment, the two designated appraisers shall jointly
designate a third similarly qualified appraiser. Within thirty (30) days after
their appointment, each of the two appraisers appointed by the parties shall
submit to the third appraiser a sealed envelope containing such appointed
appraiser’s good faith determination of the Fair Market Rent for the Premises
for the Extended Term; concurrently with such delivery, each such appraiser
shall deliver a copy of his or her determination to the other appraiser. The
third appraiser shall, within ten (10) days following receipt of such
submissions, then determine

 

-7-



--------------------------------------------------------------------------------

which of the two appraisers’ determinations most closely reflects Fair Market
Rent. The determination selected by the third appraiser shall be deemed to be
the Fair Market Rent for the Premises during the Extended Term; the third
appraiser shall have no rights to adjust, amend or otherwise alter the
determinations made by the appraisers selected by the parties, but must select
one or the other of such appraisers’ submissions. The determination by such
third appraiser shall be final and binding upon the parties. Said third
appraiser shall, upon selecting the determination which most closely resembles
Fair Market Rent, concurrently notify both parties hereto in writing. Each party
shall be solely responsible to pay the fees and costs of the appraiser that it
appointed and the parties shall share the fees and costs of the third appraiser
equally. If the Extended Term begins prior to the determination of Fair Market
Rent, Tenant shall pay monthly installments of Base Rent equal to one hundred
three percent (103%) of the monthly installment of Base Rent in effect for the
last year of the initial Lease Term. Once a determination is made, any over
payment or under payment of Base Rent by Tenant shall be reimbursed as a credit
against, or paid by adding to, the monthly installment of Base Rent next falling
due.

ARTICLE IV

RENT; TRIPLE NET LEASE

 

Section 4.01 Base Rent

Subject to the terms of Section 4.02 below, commencing on the Commencement Date
and continuing throughout the Lease Term, Tenant shall pay to Landlord, without
prior notice or demand, base rent (“Base Rent”) as set forth in the Summary,
which shall be payable in monthly installments, in advance, on or before the
first day of each calendar month of the Lease Term. In the event that any month
in the Lease Term begins on a day other than the first (1st) day of a month, the
Base Rent and Additional Rent for such month shall be multiplied by a fraction,
the numerator of which shall be the number of days in such month during the
Lease Term and the denominator of which shall be number of days in such calendar
month (e.g., if the Lease Term commences September 13, the fraction for such
month shall be 18/30). Notwithstanding the foregoing, Tenant shall pay to
Landlord Base Rent for the first month of the Lease Term in which Base Rent is
due (i.e., the eleventh (11th) month of the Lease Term), together with
Landlord’s estimate of Additional Rent due hereunder for the first month of the
Lease Term, on the Commencement Date.

 

Section 4.02 Abatement of Base Rent

Notwithstanding anything to the contrary contained in this Lease, Landlord
hereby waives Tenant’s obligation to pay Base Rent (but not Operating Expenses,
Insurance Expenses or Real Property Taxes) for the first ten (10) months of the
initial Lease Term (the “Abatement Period”); provided, however, if at any time
during the Lease Term Tenant is in default under the terms of this Lease (beyond
any applicable notice and cure periods provided for herein), and as a result,
this Lease and Tenant’s right to possession of the Premises is terminated, then
all unamortized abated Base Rent (i.e. based upon the amortization of the abated
Base Rent during the Abatement Period in equal monthly amounts, without
interest, during the period commencing on the Commencement Date and ending on
the original Expiration Date) during the Abatement Period shall immediately
become due and payable, in addition to all other remedies in connection
therewith.

 

-8-



--------------------------------------------------------------------------------

Section 4.03 Triple Net Lease

This Lease is what is commonly called a “Triple Net Lease,” it being understood
that, except where and the extent that Base Rent is waived by Landlord pursuant
to the terms of Section 4.02 of this Lease, Landlord shall receive the Base Rent
set forth in Section 4.01, in addition to, Tenant’s Share of Operating Expenses,
Insurance Expenses, Real Estate Taxes and other amounts due pursuant to the
terms of this Lease. Tenant shall pay all Rent in lawful money of the United
States of America to Landlord at the notice address stated herein or to such
other persons or at such other places as Landlord may designate in writing on or
before the due date specified for same without prior demand, set-off or
deduction of any nature whatsoever, except as otherwise expressly provided
herein. It is the intention of the parties hereto that this Lease shall not be
terminable for any reason by Tenant and that Tenant shall in no event be
entitled to any abatement of or reduction in Rent payable under this Lease,
except as herein expressly provided in Section 4.02 and Articles VIII and XIII
hereof concerning destruction and condemnation. Any present or future law to the
contrary shall not alter this agreement of the parties.

 

Section 4.04 Additional Rent

In addition to the Base Rent reserved by Section 4.01, commencing on the
Commencement Date and continuing throughout the Lease Term, Tenant shall pay
(i) in respect of the Premises, (a) Tenant’s Premises Share of Operating
Expenses; (b) Tenant’s Premises Share of Insurance Expenses; (c) Tenant’s
Premises Share of Real Estate Taxes; and (d) a management fee (the “Management
Fee”), payable on a monthly basis, in advance, at the same time and in the same
manner applicable to monthly installments of Base Rent, in an amount equal to
three percent (3%) of the then applicable monthly installment of Base Rent (for
the purposes of this Section 4.04, the Base Rent for each of the first ten
(10) months of the Lease Term shall be deemed to be Two Hundred Twenty-Two
Thousand Seven Hundred Thirty-Six and 25/100 Dollars ($222,736.25),
notwithstanding any abatement of Base Rent during the Abatement Period pursuant
to Section 4.02 above); and (ii) in respect of the Project Common Area,
(a) Tenant’s Project Share of Operating Expenses, (b) Tenant’s Project Share of
Insurance Expenses and (c) Tenant’s Project Share of Real Property Taxes. All of
the foregoing payments of Operating Expenses, Insurance Expenses and Real
Property Taxes together with any and all other amounts (other than Base Rent),
whether or not contemplated, payable by Tenant pursuant to the terms of this
Lease are referred to herein, collectively, as “Additional Rent, “ and Base Rent
and Additional Rent are referred to herein, collectively, as “Rent. “

 

Section 4.05 Operating Expenses; Insurance Expenses; Real Estate Taxes

(a) Definitions

“Operating Expenses” shall mean all expenses, costs and amounts of every kind
and nature (other than Insurance Expenses and Real Estate Taxes) which Landlord
pays or accrues (whether obligated to do so or undertaken at Landlord’s
discretion) during any calendar year during the Lease Term because of or in
connection with the ownership, operation, management, maintenance, security,
repair, replacement and restoration of (1) the Project Common Area, (2) Lot 1
Common Area, (3) the Amenities Parcel, and (4) the Building, or any

 

-9-



--------------------------------------------------------------------------------

portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:

(i) With respect to the Project, any and all costs and expenses charged to
Landlord as owner of Lot 1 (or any portion thereof) pursuant to any covenants,
conditions and restriction or similar governing document recorded against the
property of which the Premises is a part, including, but not limited to, costs
and expenses of operating, cleaning, lighting, maintaining, repairing and
replacing all Project Common Area improvements and elements (including, without
limitation, light poles and fixtures, storm and sanitary sewers, parking lots,
driveways and roads);

(ii) With respect to Lot 1, any and all costs and expenses charged to Landlord
as owner of Lot 1 (or any portion thereof) pursuant to any covenants, conditions
and restriction or similar governing document recorded against the property of
which the Premises is a part, including, but not limited to, costs and expenses
of operating, cleaning, lighting, maintaining, repairing and replacing all Lot 1
Common Area improvements and elements (including, without limitation, light
poles and fixtures, storm and sanitary sewers, parking lots, driveways and
roads);

(iii) With respect to the Amenities Parcel, any and all costs and expenses
charged to Landlord as owner of Lot 1 (or any portion thereof) pursuant to any
covenants, conditions and restriction or similar governing document recorded
against the property of which the Premises is a part, including, but not limited
to, costs and expenses of operating, cleaning, lighting, maintaining, repairing
and replacing all improvements and elements (including, without limitation,
elevators, stairways, floors, exterior and interior walls, roof, roof membrane
and all other elements of the Athletic Facility; a use privilege fee consisting
of: (x) Base Rent, as adjusted, times Tenant’s Share of the agreed 48,207 square
foot Athletic Facility, and (y) costs and expenses arising from the operation of
same (net of any fees paid by individual users); and

(iv) With respect to the Building (or any portion thereof), or the Project
Common Areas, Amenities Parcel or Lot 1 Common Areas to the extent such costs
are incurred by Landlord and not otherwise included pursuant to items
(i) through (iii) above, costs and expenses of cleaning, lighting, maintaining,
repairing and replacing all improvements and elements (including, without
limitation, light poles and fixtures, storm and sanitary sewers, parking lots,
driveways and roads); costs of snow removal; costs of parking lot striping;
costs of removal of trash, rubbish, garbage and other refuse; costs of painting
of exterior and interior walls; costs of removal of graffiti; costs of
landscaping; costs of providing security systems and personnel to the extent
Landlord determines in its sole discretion to do so; fire protection and fire
hydrant charges (including fire protection system signaling devices now or
hereafter required, and the costs of maintaining of same); water and sewer
charges; utility charges; license and permit fees necessary to operate and
maintain the Building, the Amenities Parcel, and the Lot 1 Common Areas or the
Project Common Areas; costs of supplies, tools and materials used in the
operation and maintenance of the Building, the Amenities Parcel, and the Lot 1
Common Areas or the Project Common Areas (or the reasonable depreciation of the
cost); the cost of equipment used in the operation and maintenance of the
Building, or the Common Areas of Lot 1, the Amenities Parcel or the Project
(which shall be expensed or capitalized and amortized,

 

-10-



--------------------------------------------------------------------------------

respectively, by Landlord in its good faith discretion using accounting
principles commonly utilized in the commercial real estate industry that are
uniformly and consistently applied to all tenants of the Project) and rent paid
for leasing any such equipment; reasonable cost of on-site or off-site space for
the storage of any and all items used in conjunction with the operation,
management, maintenance and repair of the Project, Building, Lot 1 or Amenities
Parcel (including, without limitation, tools, machinery, records, decorations,
tables, benches, supplies and meters); the cost of making all improvements which
are intended to reduce Operating Expenses or to increase public safety, or which
may be then required by governmental authority, laws, statutes, ordinances
and/or regulations; the cost of all licenses, certificates, permits and
inspections; the cost of contesting any governmental enactments which may affect
Operating Expenses; costs incurred to comply with any transportation demand
management program, any present or anticipated conservation program or any other
governmental program; payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Building, Lot 1 or the Project; costs, fees, charges or assessments
imposed by, or resulting from any mandate imposed on Landlord by, any federal,
state or local government for fire and police protection, trash removal,
community services, or other services which do not constitute Real Estate Taxes
hereunder; total compensation and benefits (including premiums for workers’
compensation and other insurance, except to the extent such premiums are
included in Insurance Expenses) paid to or on behalf of Landlord’s employees,
agents, consultants and contractors, including, without limitation, full or part
time on-site management or maintenance personnel.

In determining the amount of Operating Expenses for any year, if less than 95%
of the Rentable Area of the Building or the Project is occupied by tenants at
any time during any such year, the portion of Operating Expenses that vary based
on occupancy shall be determined for such year to be an amount equal to the like
expenses which would normally be expected to be incurred had such occupancy been
95% throughout the year.

“Insurance Expenses” shall mean all expenses, costs and amounts of every kind
and nature which Landlord pays or accrues (whether obliged to do so or
undertaken at Landlord’s discretion) during any calendar year during the Lease
Term because of or with respect to insurance carried by Landlord in connection
with the Building or the Project, including, without limitation, all insurance
described in Sections 7.01 and 7.03 below.

(1) “Real Estate Taxes” “ shall mean, except as otherwise set forth in
Section 9.01 of this Lease, real property taxes, including, without limitation,
any escaped or supplemental tax and any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any license, fee, charge,
excise or imposition imposed, assessed or levied on or with respect to the
Premises or the Project or any part thereof, or any legal or equitable interest
of Landlord therein, by any Federal, State, County, City or other political
subdivision or public authority having the direct or indirect power to tax,
including, without limitation, any improvement district or any community
facilities district, as well as any government or private cost sharing agreement
assessments made for the purpose of augmenting or improving the quality of
services and amenities normally provided by government agencies and any tax,
fee, charge, imposition or excise described in subsection 9.01(b) below.
Notwithstanding anything to the contrary contained herein, “Real Property Taxes”
shall not include: (i) any net income taxes, franchise taxes, capital levy,
capital stock, or any succession, gift, estate or inheritance taxes of

 

-11-



--------------------------------------------------------------------------------

Landlord; (ii) any penalties, interest, or other charges imposed as a result of
Landlord’s late payment or non-payment of any Real Property Taxes; or
(iii) transfer taxes incurred in connection with the sale or transfer of an
interest in Landlord, the Building or the Project. If a change in Real Estate
Taxes hereunder is obtained for any year of the Term during which Tenant paid
Tenant’s Share of any such Real Estate Taxes, then the Real Estate Taxes for
that year will be retroactively adjusted and Landlord shall provide Tenant with
a credit, if any, against any Additional Rent next due (or, promptly provide
Tenant with a refund if the Term has ended for any reason other than an event of
default by Tenant) based on the adjustment.

(b) Exclusions

Notwithstanding anything to the contrary contained herein, “Operating Expenses”
and “Insurance Expenses” shall not include (and Tenant shall have no liability
for) any of the following: (i) any expenses incurred by Landlord for the sole
benefit of Tenant, which expenses shall be reimbursed in full by Tenant pursuant
to the other terms of this Lease (other than through reimbursement of Tenant’s
Share of Operating Expenses), (ii) any expenses incurred by Landlord for the
sole benefit of one or more other tenants of the Building or the Project,
(iii) any payments of rent, interest or principal relating to any debt or ground
lease secured by the Building or the Project, except any debt incurred by
Landlord for the purpose of financing amounts which would otherwise be
includable in Operating Expenses hereunder, (iv) the cost of relocating any
tenants of Lot 1 or the Project, (v) the cost of any item for which Landlord is
actually reimbursed by insurance, condemnations, refund or rebate, (vi) any
expenses for repairs or maintenance to the extent actually recovered under any
warranties or guarantees applicable to the Building, Lot 1 or the Project,
(vii) any property management fees for Lot 1 or the Project in excess of the
Management Fee described in Section 4.04 above, (viii) marketing costs, costs of
leasing commissions, attorneys’ fees, accounting, and other costs and expenses
incurred in connection with negotiations or disputes with prospective tenants or
other occupants of the Building, Lot 1 or Project, (ix) costs arising from the
violation by Landlord of the terms and conditions of any lease, (x) costs of
decorating, redecorating, or special cleaning or other services provided to
certain tenants and not provided on a regular basis to all tenants of the
Building; (xi) the cost of repair made by Landlord because of the total or
partial destruction of the Building or Project or the condemnation of a portion
of the Building or Project; provided, however, that nothing herein shall be
deemed to limit Tenant’s obligation to reimburse Landlord Tenant’s Share of the
relevant commercially reasonable insurance deductible associated with such
repair costs; (xii) any operating expense incurred by Landlord representing an
amount paid to a related corporation, entity, or person which is in excess of
the amount which would be paid in the absence of such relationship; (xiii) the
cost of alterations of space in the Building or Project leased to other tenants;
(xiv) costs incurred to remove, remedy, contain or treat any Hazardous Materials
(as defined in Section 17.21(a) above) which exists at the Project either:
(1) as of the Commencement Date, (2) as of the actions of Landlord or Landlord
Parties, or (3) in any event, on or above the surface of the Property during the
Lease Term or any Extension Term (as opposed to Hazardous Materials that exist
below the surface of the Property by soil and water migration or otherwise);
provided, however, that nothing herein shall be deemed to modify or lessen the
Obligations of Tenant pursuant to Section 17.21 of this Lease, and provided
further that Operating Expenses may include reasonable costs to dispose of
paint, lamps, ballasts, adhesives and other items that are typical office
building items; (xv) salaries and compensation of ownership and management
personnel to the extent that such persons provide

 

-12-



--------------------------------------------------------------------------------

services to properties other than the Building or Project, and compensation paid
to any employee of Landlord or its managing agent not involved in the direct day
to day management or operation of the Project, including, but not limited to,
administrative, executive and partner wages and benefits; (xvi) costs associated
with the operation of the business of the entity which constitutes Landlord as
the same are distinguished from the costs of operation of the Project,
including, without limitation, costs of selling or financing the Building or
Project, including points, commitment fees, broker’s fees, legal and accounting
fees, and mortgage interest and amortization payments, associated with the
selling, syndicating, financing, mortgaging or hypothecating Landlord’s interest
in the Building or Project; (xvii) costs for the purchase of sculpture,
decorations, paintings or other objects of art; (xviii) the cost of any
political, charitable or civic contribution or donation; (xix) interest or
penalties due to the late payment of taxes, utility bills or other such costs,
except to the extent caused directly by Tenant’s failure to pay such costs to
Landlord pursuant to the terms of this Lease; (xx) the costs including fines,
penalties, and legal fees incurred due to violations by Landlord, its employees,
agents, or contractors or assigns, or any other tenant (excluding Tenant) or
occupant of the Project of building codes, any governmental rule or requirement
or the terms and conditions of any lease pertaining to the Project or any other
contract that was in effect at the time the Project was built; (xxi) costs
incurred to comply with any transportation demand management, conservation or
other governmental program, except to the extent Tenant is obligated to comply
with the TDM Plan described in Section 5.07 or any other transportation demand
program which is mandated by law; and (xxii) legal fees and related expenses
incurred by Landlord (together with any damages awarded against Landlord) and
any other costs associated with physical injuries to persons at the Project
caused by the negligent or intentional misconduct of Landlord or Landlord’s
agents, employees or contractors. Notwithstanding the above, if Tenant’s Share
of the cost of any particular capital expenditure to the Building, Lot 1 or the
Project exceeds Thirty Thousand Dollars ($30,000), then such cost, together with
interest thereon at the rate actually charged Landlord by any lender or, if no
such interest is relevant, with interest thereon at an interest rate equal to
the Agreed Rate (as defined in Section 17.02 below), shall be amortized over its
useful life, and the amount includible in Operating Expenses shall be limited to
the monthly amortized cost thereof. The determination of what constitutes a
capital expenditure and the useful life applicable thereto shall be made by
Landlord in its good faith discretion using accounting practices commonly
utilized in the commercial real estate industry, consistently applied.

(c) Tenant’s Share

For purposes hereof, “Tenant’s Share” shall mean, as applicable: (i) Tenant’s
Project Share (hereinafter defined), (ii) Tenant’s Lot 1 Share (hereinafter
defined), or (iii) Tenant’s Building Share (hereinafter defined). “Tenant’s
Project Share” shall mean the percentage derived by the quotient of the Rentable
Area of the Premises divided by the Rentable Area of Lot 1 or the Project.
“Tenant’s Lot 1 Share” shall mean the percentage derived by the quotient of the
Rentable Area of the Premises divided by the Rentable Area of Lot 1. “Tenant’s
Building Share” shall mean the percentage derived by the quotient of the
Rentable Area of the Premises divided by the Rentable Area of the Building.
During the Lease Term and any Extended Term, Tenant shall pay Tenant’s Building
Share of any Operating Expenses, Insurance Expenses and Real Property Taxes
which are attributable solely to the Building, Tenant’s Lot 1 share of any
Operating Expenses, Insurance Expenses and Real Property Taxes which are

 

-13-



--------------------------------------------------------------------------------

attributable solely to Lot 1, but not only the Building, and Tenant’s Share of
any Operating Expenses, Insurance Expenses and Real Property Taxes which are
attributable solely to the Project, but not solely the Building or Lot 1; it
being understood that with respect to capital expenditures, Tenant shall have no
obligation to pay Tenant’s Share of any capital expenditures that are
attributable to any office building in the Project other than the Building or
any other building or structure located in the Common Area of the Project for
the joint benefit of tenants thereof, including but not limited to the Athletic
Facility and any other amenities building. Whenever used in this Lease, the term
“Tenant’s Share” shall mean either the Tenant’s Project Share, Tenant’s Lot 1
Share or Tenant’s Building Share, as applicable. Landlord and Tenant acknowledge
and agree that Tenant’s Project Share, Tenant’s Lot 1 Share and Tenant’s
Building Share shall be the percentages set forth in the Summary.
Notwithstanding the foregoing, Tenant’s Share shall be subject to increase or
reduction (in an amount Landlord shall, in good faith, determine), based upon
any increase or reduction in the Rentable Area of the Project, Lot 1, the
Building, or the Premises due to any physical increase or decrease in the
building improvements which comprise the Project (and not solely as a result of
a re-measurement). By way of example only, were Landlord to build “Building “D”
of the Project and the square footage of Building “D” was 227,614 rentable
square feet, then the aggregate rentable square footage of the Project would
increase to 1,855,710 and Tenant’s Project Share would decrease to 4.36%.

(d) Payment

Commencing on the Commencement Date, and continuing through the Lease Term,
Tenant shall pay, on the first day of each calendar month, monthly installments
of Tenant’s Share of Operating Expenses, Tenant’s Share of Insurance Expenses
and Tenant’s Share of Real Estate Taxes in amounts set forth in a good faith
written estimate by Landlord. Landlord shall have the right to revise its
estimate from time to time during a particular calendar year, in which event,
commencing with Tenant’s next installment of Base Rent due after Tenant’s
receipt of such revised estimate, Tenant thereafter shall pay such amounts set
forth in such revised estimate (which may include an additional monthly amount
based upon any shortfall in Landlord’s previous estimate). Landlord shall
endeavor to furnish to Tenant a statement (hereinafter referred to as
“Landlord’s Statement”), within ninety (90) days after the end of each calendar
year, which shall set forth the actual amounts of Tenant’s Share of Operating
Expenses, Tenant’s Share of Insurance Expenses and Tenant’s Share of Real Estate
Taxes for such preceding calendar year. In the event that the actual amounts of
Tenant’s Share of Operating Expenses, Tenant’s Share of Insurance Expenses and
Tenant’s Share of Real Estate Taxes for such preceding calendar year, in the
aggregate, exceed the estimated amounts paid by Tenant with respect thereto
during such preceding calendar year, then Tenant shall pay to Landlord, as
Additional Rent, the entire amount of such excess within thirty (30) days after
receipt of Landlord’s Statement. In the event that the actual amounts of
Tenant’s Share of Operating Expenses, Tenant’s Share of Insurance Expenses and
Tenant’s Share of Real Estate Taxes for such preceding calendar year, in the
aggregate, are less than the estimated amounts paid by Tenant with respect
thereto during such preceding calendar year, then Landlord shall apply such
difference as a credit to Additional Rent next falling due (or if the Lease Term
has expired or terminated and there remains no money due to Landlord, then
Landlord shall remit to Tenant the amount of such difference) together with
delivery of the Landlord’s Statement. Tenant’s Share of Operating Expenses,
Tenant’s Share of Insurance Expenses and Tenant’s Share of Real Estate

 

-14-



--------------------------------------------------------------------------------

Taxes for the ensuing estimation period shall be adjusted upward or downward
based upon Landlord’s Statement. Notwithstanding the foregoing or anything to
the contrary contained herein, Tenant shall have no obligation to pay or
reimburse Landlord for any Operating Expenses, Insurance Expenses or Real Estate
Taxes that are fairly allocable to any period of time before the Commencement
Date or after the Expiration Date.

 

Section 4.06 Tenant’s Right to Review Supporting Data

(a) Exercise of Right by Tenant

Provided that Tenant has not received written notice from Landlord, acting in
good faith, of an uncured monetary or material non-monetary default by Tenant
under this Lease, and provided further that Tenant strictly complies with the
provisions of this Section 4.06, Tenant shall have the right to reasonably
review supporting data for any portion of a Landlord’s Statement that Tenant
claims is incorrect. In order for Tenant to exercise its right under this
Section 4.06, Tenant shall, within ninety (90) days after any Landlord’s
Statement is received, deliver a written notice to Landlord specifying the
portions of such Landlord’s Statement that are claimed to be incorrect, and
Tenant shall pay when due all amounts due from Tenant to Landlord as specified
in such Landlord’s Statement. Except as expressly set forth in Section 4.06(c)
below or elsewhere in this Lease, in no event shall Tenant be entitled to
withhold, deduct, or offset any monetary obligation of Tenant to Landlord under
this Lease, including, without limitation, Tenant’s obligation to make all Base
Rent payments and all payments of Additional Rent pending the completion of, and
regardless of the results of, any review under this Section 4.06. The right to
review granted to Tenant under this Section 4.06 may only be exercised once for
any Landlord’s Statement, and if Tenant fails to meet any of the above
conditions as a prerequisite to the exercise of such right, the right of Tenant
under this Section 4.06 for a particular Landlord’s Statement shall be deemed
waived.

(b) Procedures for Review

Tenant agrees that any review of supporting data under this Section shall occur
at such location at which Landlord’s records for the Building, Lot 1 or the
Project are then located. Any review to be conducted under this
Section 4.06 shall be at the sole expense of Tenant and shall be conducted by
Tenant’s chief financial officer or a firm of certified public accountants of
regional standing on a non-contingency fee basis; provided, however, that if any
such review (as reasonably agreed upon by Landlord under Section 4.06(c) below)
reveals an overcharge to Tenant in excess of three percent (3%), then Landlord
shall reimburse Tenant for Tenant’s out-of-pocket third party costs incurred in
connection with Tenant’s review. Tenant acknowledges and agrees that any
supporting data reviewed under this Section 4.06 shall constitute confidential
information of Landlord, which shall not be disclosed to anyone other than the
accountants performing the review, the management of Tenant who receive the
results of the review and any attorneys that Tenant may engage with respect to
the review, provided that Tenant shall be responsible for ensuring that those
attorneys similarly maintain the confidentiality of such information. Except
(i) to the extent required by law, (ii) in connection with any legal proceeding
concerning this Lease, or (iii) to the extent such information or results are
otherwise publicly available, the disclosure of such information or results of
the review by

 

-15-



--------------------------------------------------------------------------------

Tenant or Tenant’s representatives to any other person shall constitute a
material breach of this Lease.

(c) Resolution of Disputes Regarding Operating Expenses, Insurance Expenses and
Real Estate Taxes

Provided Tenant has complied with the provisions of this Section 4.06, if Tenant
believes the results of the review of supporting data described in Subsection
(b) above have revealed Landlord’s calculation of the disputed portion of
Landlord’s Statement to be in error, Tenant shall have fifteen (15) days to
notify Landlord of same in writing. The alleged error(s) shall be described with
particularity in Tenant’s notice, which shall be accompanied by all information
supporting Tenant’s allegations. The parties hereto may agree to correct such
error(s) (in which case Landlord will provide a revised Landlord’s Statement
within fifteen (15) days after Tenant’s notice) or a dispute between the parties
may persist. Tenant’s sole and exclusive remedy for resolving any such dispute
shall be by binding arbitration. The arbitration shall be administered by the
office of JAMS in San Francisco, California, and shall be conducted pursuant to
its Streamlined Arbitration Rules and Procedures. The arbitrator’s powers shall
be limited to resolving the dispute and awarding costs (including reasonable
attorneys’ fees) to the prevailing party.

(d) Effect of Tenant’s Default

In the event that Tenant has received written notice from Landlord, acting in
good faith, of an uncured monetary or material non-monetary default of its
obligations under this Lease at any time during the pendency of a review of
records under this Section 4.06, said right to review shall immediately cease
until such default is fully cured.

 

Section 4.07 Letter of Credit Security

(a) Deposit of Letter of Credit Security

Within five (5) business days after Landlord has delivered an original, fully
executed copy of this Lease to the Tenant, Tenant shall deposit with Landlord an
unconditional, irrevocable letter of credit (“Letter of Credit”) on a form
reasonably acceptable to Landlord and, if required, Landlord’s lender(s), and in
favor of Beneficiary, defined below, in the amount of Three Hundred Twenty-Seven
Thousand Two Hundred Sixty-Three and 78/100 Dollars ($327,263.78) (the “Letter
of Credit Security”). “Beneficiary,” as used herein refers to either:
(x) Landlord as beneficiary, or (y) if required by Landlord’s lender(s),
Landlord and Landlord’s lender(s) as co-beneficiaries under the Letter of Credit
Security. The Letter of Credit Security shall: (i) be issued by Silicon Valley
Bank or another commercial money center bank reasonably satisfactory to Landlord
with retail branches in San Francisco, California (the “Issuer”); (ii) be a
standby, at-sight, irrevocable letter of credit; (iii) be payable to
Beneficiary; (iv) permit multiple, partial draws; (v) provide that any draw on
the Letter of Credit Security shall be made upon receipt by the Issuer of a
sight draft accompanied by a letter from Landlord stating that Landlord is
entitled to draw on the Letter of Credit Security in the amount of such draw
pursuant to the provisions of this Lease; (vi) provide for automatic annual
extensions, without amendment (so-called “evergreen” provision) with a final
expiry date no sooner than

 

-16-



--------------------------------------------------------------------------------

ninety (90) days after the end of the Lease Term; (vii) provide that is governed
by the Uniform Customs and Practice for Documentary Credits (1993 revisions)
International Chamber of Commerce Publication 500; and (viii) be cancelable if,
and only if, Issuer delivers to Beneficiary no less than sixty (60) days advance
written notice of Issuer’s intent to cancel. Tenant shall pay all costs,
expenses, points and/or fees incurred by Tenant in obtaining the Letter of
Credit Security.

(b) Landlord’s Right to Draw on Letter of Credit Security

The Letter of Credit Security shall be held by Landlord as security for the
performance by Tenant of all of Tenant’s obligations pursuant to the terms of
this Lease. Landlord shall have the immediate right to draw upon the Letter of
Credit Security, in whole or in part and without prior notice to Tenant, other
than as required under this Lease, at any time and from time to time: (1) if a
default occurs under this Lease (beyond any applicable notice and cure period)
as a result of Tenant’s failure to perform any of Tenant’s obligations pursuant
to this Lease as and when due, or (2) Tenant either files a voluntary bankruptcy
petition or an involuntary bankruptcy petition is filed against Tenant by an
entity or entities other than Landlord, under 11 U.S.C. §101 et seq., or Tenant
executes an assignment for the benefit of creditors. No condition or term of
this Lease shall be deemed to render the Letter of Credit Security conditional,
thereby justifying the Issuer of the Letter of Credit Security in failing to
honor a drawing upon such Letter of Credit Security in a timely manner. The
Letter of Credit Security and its proceeds shall constitute Landlord’s sole and
separate property (and not Tenant’s property or, in the event of a bankruptcy
filing by or against Tenant, property of Tenant’s bankruptcy estate) and
Landlord may immediately upon any draw (and without notice to Tenant) apply or
offset the proceeds of the Letter of Credit Security against: (A) any amounts
payable by Tenant under the Lease that are not paid when due, after the
expiration of any applicable notice and cure period; (B) all losses and damages
that Landlord has suffered or may reasonably estimate that it may suffer as a
result of any default (after the expiration of any applicable notice and cure
period, unless Landlord is stayed by operation of law from giving such notice
and cure period) by Tenant under this Lease, including any damages arising under
Section 1951.2 of the California Civil Code for rent due following termination
of this Lease; (C) any costs incurred by Landlord in connection with Tenant’s
default (after expiration of any applicable notice and cure period, unless
Landlord is stayed by operation of law from giving such notice and cure period)
under this Lease (including reasonable attorney’s fees); and (D) any other
amount that Landlord may spend or become obligated to spend by reason of
Tenant’s default under this Lease (after expiration of any applicable notice and
cure period, unless Landlord is stayed by operation of law from giving such
notice and cure period) but in no event in excess of amounts to which the
Landlord would be entitled under the law. If any portion of the Letter of Credit
Security is so drawn upon or applied, Tenant shall, within five (5) business
days after written demand therefore, deposit cash with Issuer in an amount
sufficient to restore the Letter of Credit Security to its original amount;
Tenant’s failure to do so shall be a Default by Tenant. It is expressly
understood that Landlord shall be relying on Issuer rather than Tenant for the
timely payment of proceeds under the Letter of Credit Security and the rights of
Landlord pursuant to this Section are in addition to any rights which Landlord
may have against Tenant pursuant to Article XII below. Landlord shall not be
required to keep the proceeds from the Letter of Credit Security separate from
Landlord’s general funds or be deemed a trustee of same.

 

-17-



--------------------------------------------------------------------------------

(c) Replacement Letter of Credit Security

If, for any reason whatsoever, the Letter of Credit Security becomes subject to
cancellation or expiration during the Lease Term, within forty-five (45) days
prior to expiration of the Letter of Credit Security, Tenant shall cause the
Issuer or another bank satisfying the conditions of Section 2.04(c)(i) above to
issue and deliver to Landlord a Letter of Credit Security to replace the
expiring Letter of Credit Security (the “Replacement Letter of Credit
Security”). The Replacement Letter of Credit Security shall be in the same
amount as the original Letter of Credit Security and shall be on the terms and
conditions set forth in items (A) through (D) above. Failure of Tenant to cause
the Replacement Letter of Credit Security to be issued forty-five (45) days
prior to the then pending expiration or cancellation shall entitle Landlord to
fully draw down on the existing Letter of Credit Security and, at Landlord’s
election, shall be an event of default under this Lease without any relevant
notice and cure period.

(d) Transfer of Beneficiary

During the Lease Term Landlord may transfer its interest in the Lease or
Landlord’s lender may change. Landlord may request a change to Beneficiary under
the Letter of Credit Security to the successor of Landlord and/or Landlord’s
lender (the “Transferee”). Tenant agrees to cooperate and to cause Issuer, at
Landlord’s cost, to timely issue a new Letter of Credit Security on the same
terms and conditions as the original Letter of Credit Security, except that the
new Letter of Credit Security shall be payable to the Transferee. Landlord shall
surrender the existing Letter of Credit Security to Tenant simultaneously with
Tenant’s delivery of the new Letter of Credit Security to Transferee.

(e) Return of the Letter of Credit Security

The Letter of Credit Security or any balance thereof shall be returned (without
interest) to Tenant (or, at Tenant’s option, to the last assignee of Tenant’s
interests hereunder) within thirty (30) days after the expiration or earlier
termination of the Lease and after Tenant has vacated the Premises and
surrendered possession; provided that if prior to the Lease Expiration Date a
voluntary bankruptcy provision is filed by Tenant, or an involuntary bankruptcy
is filed against Tenant by any of Tenant’s creditors other than Landlord, under
11 U.S.C. § 101 et seq., or Tenant executes an assignment for the benefit of
creditors, then Landlord shall not be obligated to return the Letter of Credit
Security or any proceeds of the Letter of Credit Security until all statutes of
limitations for any preference avoidance statutes applicable to such bankruptcy
or assignment for the benefit of creditors have elapsed or the bankruptcy court
or assignee, whichever is applicable, has executed a binding release releasing
Landlord of any and all liability for the preferential transfers relating to
payments made under this Lease, and Landlord may retain and offset against any
remaining Letter of Credit Security proceeds the full amount Landlord is
required to pay to any third party on account of preferential transfers relating
to this Lease. Landlord agrees it will cooperate in providing Issuer with a
letter of cancellation or such other reasonable documentation as Issuer requests
to effect the return and extinguishment of the credit issued under the Letter of
Credit Security.

 

-18-



--------------------------------------------------------------------------------

(f) Acknowledgment of Parties

Landlord and Tenant (a) acknowledge and agree that in no event or circumstance
shall the Letter of Credit Security or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any law applicable to security deposits in the commercial
context, including, but not limited to Section 1950.7 of the California Civil
Code, as such Section now exists or as it may be hereafter amended or succeeded
(the “Security Deposit Laws”), (b) acknowledge and agree that the Letter of
Credit Security (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(c) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code and all other provisions of law, now or hereafter in
effect, which (i) establish the time frame by which a Landlord must refund a
security deposit under a lease, and/or (ii) provide that a Landlord may claim
from a security deposit only those sums reasonably necessary to remedy defaults
in the payment of rent, to repair damage caused by a Tenant or to clean the
premises, it being agreed that Landlord may, in addition, claim those sums
specified in this Section 2.04 and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant’s breach of this
Lease, including any damages Landlord suffers following termination of this
Lease.

ARTICLE V

USE

 

Section 5.01 Permitted Use and Limitations on Use

(a) Permitted Use

The Premises shall be used and occupied only for the permitted use set forth in
the Summary and for no other use or purpose whatsoever.

(b) Limitations on Use

Tenant shall not use, suffer or permit the use of the Premises in any manner
that would constitute waste, nuisance or unlawful acts. Tenant shall not do
anything in or about the Premises which would (a) cause structural injury to the
Building or the Premises, or (b) cause damage to any part of the Building or the
Premises except to the extent reasonably necessary for the installation of
Tenant’s trade fixtures and equipment and Tenant’s Alterations (as defined in
Section 6.03, below), and then only in a manner and to the extent consistent
with this Lease. Tenant shall not operate any equipment within the Building or
the Premises which would (i) materially damage the Building or the Common Area,
(ii) overload existing mechanical, electrical or other systems or equipment
servicing the Building, (iii) impair the efficient operation of the sprinkler
system or the heating, ventilating or air conditioning equipment within or
servicing the Building, (iv) damage, overload or corrode the sanitary sewer
system, or (v) damage the Common Area or any other part of Lot 1 or the Project.
Tenant shall not attach, hang or suspend anything from the ceiling, roof, walls
or columns of the Building or set any load on the floor in excess of the load
limits for which such items are designed nor

 

-19-



--------------------------------------------------------------------------------

operate hard wheel forklifts within the Premises. Any dust, fumes, or waste
products generated by Tenant’s use of the Premises shall be contained and
disposed so that they do not (A) create an unreasonable fire or health hazard,
(B) damage the Premises, or (C) result in the violation of any law. Except as
approved by Landlord, Tenant shall not change the exterior of the Building, or
the area outside of the Premises, or install any equipment or antennas on or
make any penetrations of the exterior or roof of the Building, except as
provided for in Section 17.25. Tenant shall not conduct on any portion of the
Premises any sale of any kind (but nothing herein is meant to prohibit sales and
marketing activities of Tenant’s products and services in the normal course of
business consistent with the permitted use), including any public or private
auction, fire sale, going-out-of-business sale, distress sale or other
liquidation sale, and any such sale shall be an immediate event of default
hereunder without the benefit of a notice and cure period from Landlord,
notwithstanding anything to the contrary in this Lease. No materials, supplies,
tanks or containers, equipment, finished products or semi-finished products, raw
materials, inoperable vehicles or articles of any nature shall be stored upon or
permitted to remain within the outside areas of the Premises except in fully
fenced and screened areas outside the Building which have been designed for such
purpose and have been approved in writing by Landlord for such use by Tenant and
for which Tenant has obtained all appropriate permits from governmental agencies
having jurisdiction over such articles.

 

Section 5.02 Compliance with Laws

(a) Landlord shall deliver the Premises to Tenant on the Delivery Date (without
regard to the use for which Tenant will use the Premises) free of violations of
any covenants or restrictions of record, or any applicable law, building code,
regulation or ordinance in effect on the date on which the Premises was built,
including without limitation, the Americans with Disability Act.

(b) Except as provided in paragraph 5.02(a), Tenant shall, at Tenant’s cost and
expense, comply promptly with all statutes, ordinances, codes, rules,
regulations, orders, covenants and restrictions of record, and requirements,
along with the LEED Certification Requirements (as defined in Section 5.06
below) applicable to the Premises (to the extent that the portion of the
Premises affected thereby is the responsibility of Tenant to maintain and repair
pursuant to Section 6.01(a) or other sections of this Lease only) and Tenant’s
use and occupancy of same in effect during any part of the Lease Term, whether
the same are presently foreseeable or not, and without regard to the cost or
expense of compliance, provided that any Alteration(s) required for compliance
shall be subject to the provisions of this Lease.

(c) By executing this Lease, Tenant acknowledges that it has reviewed and
satisfied itself as to its compliance, or intended compliance with the
applicable zoning and permit requirements, hazardous materials and waste
requirements, and all other statutes, laws, or ordinances relevant to the uses
stated in Section 5.01 above or the occupancy of the Premises.

 

-20-



--------------------------------------------------------------------------------

Section 5.03 Delivery of Premises

(a) Early Entry

Notwithstanding anything herein to the contrary, as of the Delivery Date (as
defined below), Tenant and Tenant’s invitees may enter the Premises (and the
Common Area of the Building, to the extent reasonably necessary), subject to
Tenant’s indemnity, insurance and other obligations under this Lease, for the
sole purpose of installation of the Tenant Improvements and Tenant’s Furniture,
Fixtures and equipment. Tenant’s occupancy of the Premises prior to the
Commencement Date shall be solely for the purpose of installing the Tenant
Improvements and Tenant’s Furniture, Fixtures and equipment (and not for the
conduct of Tenant’s business) and shall be on all of the terms and conditions of
this Lease as though the Lease Term had commenced on the Delivery Date, except
the obligation to pay Rent. The “Delivery Date” shall mean that date on which
all of the following have occurred: (a) this Lease is fully executed and
delivered by Landlord and Tenant; and (b) Tenant has delivered to Landlord
evidence of the insurance described in Article VII below. Tenant shall give
Landlord twenty-four (24) hours prior written notice of any anticipated entry
into the Premises by Tenant or Tenant’s invitees pursuant to this
Section 5.03(a).

(b) Condition of Premises

Having made such inspection of the Premises, the Building, Lot 1 or the Project
as it deemed prudent and appropriate (including, without limitation, testing for
the presence of mold), Tenant hereby accepts the Premises in their condition
existing as of the Delivery Date, “AS-IS” and “WITH ALL FAULTS” subject to all
applicable zoning, municipal, county and state laws, ordinances and regulations
governing and regulating the use and condition of the Premises, and any
covenants or restrictions, liens, encumbrances and title exceptions of record,
and accepts this Lease subject thereto and to all matters disclosed thereby and
by any exhibits attached hereto; provided, however, that nothing herein shall be
deemed to alter, limit, or otherwise amend any of Landlord’s repair, maintenance
and other obligations under this Lease, all of which shall remain in full force
and effect notwithstanding Tenant’s acceptance of the Premises. Except as
specifically set forth in this Lease and in the Work Letter Agreement for Tenant
Improvements and Interior Specification Standards attached hereto as Exhibit C
and made a part hereof (“Work Letter”), Landlord shall not be obligated to
provide or pay for any improvement work or services related to the Tenant
Improvements for the Premises. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty as to the present or
future suitability of the Premises for the conduct of Tenant’s business. Neither
party has been induced to enter into this Lease by, nor is either party is
relying on, any representation or warranty outside those expressly set forth in
this Lease. Neither Landlord nor anyone acting on its behalf shall be liable for
the nondisclosure of any facts other than Landlord’s breach of any express
representation or warranty contained in this Lease, nor shall this Lease be
subject to rescission on account of, the nondisclosure of any facts. Tenant
expressly waives any right to rescission and /or damages (other than any damages
that may be recoverable under this Lease as a result of Landlord’s breach of any
of its express representations or warranties contained in this Lease) based on
nondisclosure of any facts.

 

-21-



--------------------------------------------------------------------------------

Section 5.04 Building Security

Landlord will provide (as part of Operating Expenses) on-site security for Lot 1
between the hours of 6 P.M. and 5 A.M on weekdays and twenty-four (24) hours a
day on weekends and holidays. Notwithstanding the foregoing, Tenant acknowledges
and agrees that it assumes sole responsibility for security at the Premises for
its agents, employees, invitees, licensees, contractors, guests and visitors and
will provide such systems and personnel for same including, without limitation,
while such person(s) are using the Common Area, as it deems necessary or
appropriate and at its sole cost and expense. Notwithstanding anything to the
contrary contained in this Lease, neither Landlord nor any of the Landlord
Parties (as defined in Section 7.07 below) shall be liable in any manner for any
security personnel, services, procedures or equipment in, at, on or about the
Premises, the Building, Lot 1 or the Project (whether or not provided by
Landlord) or for the failure of the same to prevent or control, or to apprehend
anyone suspected of, personal injury, property damage or any criminal conduct
in, on or about the Building, Lot 1 or the Project.

 

Section 5.05 Rules and Regulations

Landlord may from time to time promulgate reasonable and nondiscriminatory rules
and regulations applicable for the care and orderly management of the Premises,
Lot 1 or the Project and/or its Common Area. Such rules and regulations shall be
binding upon Tenant upon delivery of a copy thereof to Tenant, and Tenant agrees
to abide by such rules and regulations. A copy of the initial Rules and
Regulations is attached hereto as Exhibit H. If there is a conflict between the
rules and regulations and any of the provisions of this Lease, the provisions of
this Lease shall prevail. Landlord shall not be responsible for the violation of
any such rules and regulations by any person, including, without limitation,
Tenant or its employees, agents, invitees, licensees, guests, visitors or
contractors.

 

Section 5.06 LEED Certification Requirements

Tenant acknowledges and agrees that it is obligated to comply fully and timely
with the certification requirements (the “LEED Certification Requirements”)
promulgated by the U.S. Green Building Council in order for the Building and
Premises to be certified as “Leadership in Energy and Environmental Design for
Commercial Interiors (LEED-CI)” (and any revisions, supplements or successor
plans thereto) at Tenant’s sole cost and expense (subject to Tenant’s right to
allocate the Tenant Improvement Allowance toward such costs) to achieve the
certifications and goals described therein for at least a “Gold” rating for the
Premises, and that failure to do so will (i) constitute a material default
hereunder, and (ii) expose Landlord to possible penalties and damages to which
Tenant’s indemnity obligations under the Lease shall apply.

 

Section 5.07 TDM Requirements

Tenant acknowledges and agrees that Tenant has reviewed and analyzed the Moffett
Towers Transportation Demand Management Plan (the “TDM Plan”) approved by the
City of Sunnyvale, California and understands that it is obligated to comply
fully and timely with the approved TDM Plan (and any revisions, supplements or
successor plans thereto) at Tenant’s sole

 

-22-



--------------------------------------------------------------------------------

cost and expense to achieve the certifications and goals described therein with
respect to Tenant’s use of the Premises, and that failure to do so will
(i) constitute a material default hereunder, and (ii) expose Landlord to
possible penalties and damages to which Tenant’s indemnity obligations under the
Lease shall apply.

 

Section 5.08 Defective Condition at Delivery Date

In the event that it is determined, and Tenant notifies Landlord in writing
within twelve (12) months after the Commencement Date, that the statement made
in Subsection 5.02(a) above is untrue, and such failure was not caused by
Tenant, then it shall be the obligation of Landlord, and the sole right and
remedy of Tenant, after receipt of written notice from Tenant setting forth with
specificity the nature of the failed performance, to promptly, within a
reasonable time and at Landlord’s sole cost, to correct such failure. Tenant’s
failure to give such written notice to Landlord within twelve (12) months after
the Commencement Date shall constitute a conclusive presumption that the
Premises is in compliance with all applicable laws, and any required correction
after that date shall be performed by the party responsible for such repair
pursuant to the terms of this Lease.

ARTICLE VI

MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.01 Maintenance of Premises and Building

(a) Tenant’s Obligations

Throughout the Lease Term, Tenant, at its sole cost and expense, shall keep,
maintain, repair and replace the Premises and every part thereof (except as
provided in Section 5.08 above, Section 6.01(b) below, the Work Letter, and also
except for maintenance, repairs or replacement costs caused solely by an act of
negligence or intentional misconduct by Landlord or Landlord’s agents, employees
or contractors during the Lease Term, subject to Section 7.06 below) and all
improvements and appurtenances in the Premises, including, without limitation,
all interior walls, all doors and windows, all wall surfaces and floor
coverings, all Alterations, additions and improvements installed by or on behalf
of Tenant during the Lease Term, all plumbing, electrical, lighting, heating,
ventilation and cooling systems, fire sprinklers, fire safety and all security
systems and wiring serving the Premises to the point of connection with the base
Building systems, all fixtures and equipment within or exclusively serving the
Premises, and all interior glazing, in the same good order, condition and repair
as they are in on the Delivery Date, or as they may be improved after the
Delivery Date, normal wear and tear excepted, provided that, for purposes of
this Lease, wear and tear which could have been prevented by good maintenance
practices performed (if and to the extent such maintenance was required to be
performed hereunder by Tenant) in accordance with industry standards shall not
be deemed “normal.”

(b) Landlord’s Obligations

Landlord shall maintain in good operating condition, and repair and replace,
when necessary, the Common Area elements of the Building, the electrical,
lighting, plumbing, sewage, fire sprinklers, heating, ventilating, air
conditioning, conveyance, emergency,

 

-23-



--------------------------------------------------------------------------------

fire protection, security, life safety, and support systems servicing the
Building and the Premises (except as provided for in Section 6.01(a) above),
exterior glazing and the structural parts of the Building, including without
limitation the exterior walls, structural walls, supporting pillars,
foundations, the roof membrane and structural portions of the roof of the
Building and all costs and expenses incurred by Landlord in connection with the
foregoing obligations (except for any costs associated with the replacement of
structural components of the Building, which costs shall be paid solely by
Landlord) shall be included in Operating Expenses subject to the terms of
Section 4.05(b); provided, however, if such maintenance, repair or replacement
is due to the wrongful acts, omissions or negligence of Tenant or any Tenant
Parties (as defined in Section 7.07 below), then Landlord shall nevertheless
make such repairs at Tenant’s expense, and Tenant, within thirty (30) days after
receipt of an invoice, shall pay to Landlord all costs and expenses of any such
repairs, together with accrued interest at the Agreed Rate from the date of
Landlord’s payment, subject, however, to Section 7.06 concerning waiver of
subrogation rights. Tenant shall give Landlord written notice of any needed
repairs which are the obligation of Landlord hereunder. It shall then be the
obligation of Landlord, after receipt of such notice, to perform the same within
thirty (30) days after such notice; provided, however, that if the nature of the
repairs is such that more than thirty (30) days are reasonably required for
performance, then Landlord shall not be deemed to be in default hereunder if
Landlord commences such repairs within said thirty (30) day period and
thereafter diligently completes them and provided further, that for purposes of
this sentence “commences” includes any steps taken by Landlord to investigate,
design, consult, bid or seek permit or other governmental approval in connection
with such repair. Should Landlord default, as provided in Section 12.03 below,
in its obligation to make any of the repairs assumed by it hereunder with
respect to the Premises, or with respect to the Building if such repairs shall
be reasonably necessary to Tenant’s use and occupancy of the Premises, Tenant
shall have the right to perform such repairs, in which event Landlord, within
thirty (30) days after written demand accompanied by detailed invoice(s), shall
pay to Tenant the reasonable, actual out-of-pocket costs expended by Tenant for
such repairs together with accrued interest at the Agreed Rate from the date of
Tenant’s payment, provided that nothing herein shall be deemed to create a right
of setoff or withholding by Tenant of Base Rent or Additional Rent or any other
amounts due herein. Landlord shall not be liable to Tenant for any damage to
person or property as a result of any failure to timely perform any of its
obligations with respect to the repair, maintenance or replacement of the
Premises, the Building, Lot 1 or the Project or any part thereof, and Tenant’s
sole right and remedy (together with its rights under Section 12.03 below) shall
be the performance of said repairs by Tenant with the right of reimbursement
from Landlord, all in accordance with the terms of this Section 6.01(b). Tenant
hereby expressly waives all rights under and benefits of Sections 1941 and 1942
of the California Civil Code or under any law, statute or ordinance on the same
subject now or hereafter in effect to make repairs and offset the cost of same
against Rent or to withhold or delay any payment of Rent or any other of its
obligations hereunder as a result of any default by Landlord under this
Section 6.01(b).

(c) Clean and Sanitary Condition

Tenant agrees to keep the interior of the Premises clean and in sanitary
condition as required by the health, sanitary and police ordinances and
regulations of any political subdivision having jurisdiction and to remove all
trash and debris which may be found in or around the Premises. Tenant further
agrees to keep the interior surfaces of the Premises,

 

-24-



--------------------------------------------------------------------------------

including, without limitation, windows, floors, walls, doors, showcases and
fixtures clean and neat in appearance. Tenant may contract directly with the
janitorial company then-used by Landlord to service the Building in order to
provide janitorial services to the Premises, in which case, Landlord shall have
no obligation to provide janitorial services to the Premises. No agreement
entered into by Tenant and Landlord’s janitorial company shall impose any
obligation or additional cost on Landlord or otherwise bind Landlord.

(d) Tenant’s Failure to Maintain or Repair

If Tenant refuses or neglects to commence such repairs and/or maintenance for
which Tenant is responsible under this Article VI within a thirty (30) day
period (or within twenty-four (24) hours in the event of an emergency) after
written notice from Landlord and thereafter to diligently prosecute the same to
completion, then Landlord, upon at least 24 hours prior written notice (except
in an emergency when no such notice shall be required), may enter the Premises
and cause such repairs and/or maintenance to be made, and Landlord shall not be
responsible to Tenant for any loss or damage occasioned thereby (except, subject
to Section 7.06 concerning waiver of subrogation rights, to the extent such loss
or damage was caused by the gross negligence or willful misconduct of Landlord
or its agents, employees or contractors), and Tenant, within thirty (30) days
after receipt of an invoice, shall pay to Landlord all costs and expenses of any
such repairs and/or maintenance, together with accrued interest at the Agreed
Rate from the date of Landlord’s payment. If Landlord becomes entitled to enter
the Premises as aforesaid more than once during any twelve (12) calendar months
or more than twice during the Lease Term, then Landlord may elect to enter into
a maintenance contract at a market rate for professional maintenance with a
third party for the performance of all or a part of Tenant’s maintenance
obligations for the next twelve (12) month period, whereupon (i) Tenant shall be
relieved from its obligations to perform only those maintenance obligations
covered by such maintenance contract, and (ii) Tenant shall bear the entire cost
of such maintenance contract which shall be paid in advance, as Additional Rent,
on a monthly basis with Tenant’s Base Rent payments.

 

Section 6.02 Maintenance of Common Areas

Landlord shall maintain in good operating condition, and repair and replace,
when necessary, all features, facilities and improvements in, on or about the
Building Common Areas, Lot 1 Common Areas and the Amenities Parcel, including,
without limitation, landscaping, curbs, walkways, driveways, roadways, parking
areas, and lighting, sprinkler, drainage, sewer and plumbing systems, fixtures
and equipment. All costs and expenses incurred by Landlord in connection with
the foregoing obligations shall be included in Operating Expenses and paid by
Tenant based on either Tenant’s Premises Share, Tenant’s Lot 1 Share or Tenant’s
Project Share of Operating Expenses, as relevant; provided, however, if such
maintenance, repair or replacement is due to the wrongful acts, omissions or
negligence of Tenant or any Tenant Parties, then Landlord shall nevertheless
make such repairs at Tenant’s expense, and Tenant, within thirty (30) days after
receipt of an invoice, shall pay to Landlord all costs and expenses of any such
repairs, together with accrued interest at the Agreed Rate from the date of
Landlord’s payment, subject, however, to Section 7.06 concerning waiver of
subrogation rights.

 

-25-



--------------------------------------------------------------------------------

Section 6.03 Alterations, Additions and Improvements

No alterations, additions, or improvements (“Alterations”) shall be made to the
Premises by Tenant without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
Tenant, without Landlord’s prior written consent, but upon not less than
ten (10) business days prior written notice to Landlord, may make Alterations
(including removal and rearrangement of prior Alterations) which (a) do not
affect any systems or equipment of the Building, Lot 1 or the Project, (b) do
not affect the structural integrity or any structural components of the
Building, Lot 1 or the Project, and (c) do not involve the expenditure of more
than One Hundred Thousand and No/100 Dollars ($100,000.00) in the aggregate
during any twelve (12) month period. As a condition to Landlord’s obligation to
consider any request for consent hereunder, Tenant hereby agrees to pay Landlord
within thirty (30) days after receipt of written demand (and receipt of
reasonable supporting backup documentation) for the reasonable out-of-pocket
costs and expenses of consultants, engineers, architects and others for
reviewing plans and specifications and for monitoring the construction of any
proposed Alterations. In addition, if Landlord’s consent is required and is
granted as to any Alterations, then Tenant, within ten (10) days after Tenant
executes a construction contract for such Alterations, and as a condition
precedent to the commencement of such Alterations if and only to the extent that
they require a building permit, shall pay to Landlord a construction management
fee in an amount equal to one percent (1.0%) of all costs of design, demolition,
construction and installation of such Alterations (the “Landlord Supervision
Fee”), the amount of which Landlord Supervision Fee shall be (i) initially based
upon reasonable estimates of such costs, (ii) subject to verification by
Landlord, and (iii) further subject to adjustment as provided below. Landlord
may require Tenant to remove any such Alterations at the expiration or sooner
termination of the Lease Term and to restore the Premises to their prior
condition pursuant to the terms of Section 17.09 hereof; provided that, if
Tenant makes written request to Landlord concurrently with Tenant’s request for
consent to any Alterations, then Landlord shall make its election whether or not
to require removal of such Alterations, if at all, at the time consent to such
Alterations is given. All Alterations to be made to the Premises that require a
permit therefor shall be designed by and made under the supervision of a
California licensed architect and/or California licensed structural engineer
(each of whom has been approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed) and shall be made in accordance
with plans and specifications which have been furnished to and approved by
Landlord in writing prior to commencement of work, which approval shall not be
unreasonably withheld, conditioned or delayed. All Alterations shall be
constructed and installed, at the sole cost and expense of Tenant, by California
licensed contractors approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, in compliance with the
“Specifications” and “Requirements” set forth in Schedules One and Two of the
Work Letter Agreement attached hereto as Exhibit C (“Work Letter Agreement”),
along with all applicable laws and any relevant LEED Certification Requirements,
and in good and workmanlike manner, and shall have been approved in writing by
the City of Sunnyvale and any other applicable governmental agencies, if and as
required. Subject to Landlord’s right to require Tenant to remove Alterations in
accordance with this Section 6.03 (in which case Tenant shall retain ownership
thereof), all Alterations, including, without limitation, all lighting,
electrical, heating, ventilation, air conditioning and full height partitioning,
drapery and carpeting installations made by Tenant, together with all property
that has become an integral part of the Premises, shall not be deemed trade
fixtures and shall become

 

-26-



--------------------------------------------------------------------------------

the property of Landlord at the expiration or sooner termination of the Lease;
provided, however, that notwithstanding the foregoing or anything to the
contrary contained in this Lease, in no event will Tenant be required to remove
any of the Tenant Improvements to the Premises constructed and installed in
accordance with the Work Letter Agreement unless those Tenant Improvements are
Non-Standard Office Tenant Improvements. As used herein, the term “Non-Standard
Office Tenant Improvements shall mean any and all tenant improvements not
typically found in an office building in Sunnyvale, California or also any
tenant improvements which would be unusually difficult or expensive to remove,
including but not limited to internal staircases, raised floors, clean rooms,
library bookcases and tenant-specific telecommunications equipment. Tenant shall
retain title to all furniture and trade fixtures placed on the Premises. Within
thirty (30) days after completion of any Alterations, Tenant shall provide
Landlord with (A) a complete set of both hard copies and CAD drawings of “as
built” plans for such Alterations, and (B) a statement of all final costs of
design, demolition, construction and installation of such Alterations, together
with all supporting documentation therefor and if the Landlord Supervision Fee
paid in connection with such Alterations was understated, an amount equal to the
actual Landlord Supervision Fee (based upon the statement of final costs) less
any amount previously paid to Landlord on account thereof.

 

Section 6.04 Covenant Against Liens

Tenant shall not allow any liens arising from any act or omission of Tenant
(including but not limited to Tenant’s failure to pay Landlord any amounts due
Landlord pursuant to the terms of the Work Letter) to exist, attach to, be
placed on, or encumber Landlord’s or Tenant’s interest in the Premises, the
Building or the Project, or any portion thereof, by operation of law or
otherwise. Tenant shall not suffer or permit any lien of mechanics, material
suppliers, or others to be placed against the Premises, the Building or the
Project, or any portion thereof, with respect to work or services performed or
claimed to have been performed for Tenant or materials furnished or claimed to
have been furnished to Tenant with respect to the Premises. Landlord has the
right at all times to post and keep posted on the Premises any notice that it
considers necessary for protection from such liens. At least seven (7) days
before beginning construction of any Alterations, Tenant shall give Landlord
written notice of the expected commencement date of that construction to permit
Landlord to post and record a notice of nonresponsibility. If any such lien
attaches or if Tenant receives notice of any such lien, Tenant shall cause the
lien to be released and removed of record, by recordation of a lien release bond
or otherwise, within twenty (20) days after receipt of notice thereof. Despite
any other provision of this Lease, if the lien is not released and removed
within twenty (20) days after Tenant’s receipt of notice of such lien, then
Landlord may immediately take all action necessary to release and remove the
lien, without any duty to investigate the validity of such lien. All expenses
(including reasonable attorney fees and the cost of any bond) incurred by
Landlord in connection with a lien incurred by Tenant or its removal shall be
considered Additional Rent under this Lease and be due and payable by Tenant
within thirty (30) days after Tenant’s receipt of written notice thereof along
with reasonable supporting backup documentation. Notwithstanding the foregoing,
if Tenant shall, in good faith, contest the validity of any such lien, claim or
demand, then Tenant shall, at its sole expense, defend and protect itself,
Landlord, the Premises, the Building, Lot 1 or the Project against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof. If Landlord elects to participate in or is made
a party to any such action, Tenant shall reimburse Landlord’s reasonable
out-of-pocket attorneys’

 

-27-



--------------------------------------------------------------------------------

fees and costs within thirty (30) days after Tenant’s receipt of written demand
therefor along with reasonable supporting backup documentation.

ARTICLE VII

INSURANCE

 

Section 7.01 Property/Rental Insurance for Premises

At all times during the Lease Term, Landlord shall keep the Premises (including
the Tenant Improvements, but excluding any Alterations or other property
required to be insured by Tenant pursuant to Section 7.02 below), the Building
and Lot 1 insured against loss or damage by fire and those risks normally
included in special form (causes of loss) property insurance. In addition,
Landlord may keep the Premises (including the Tenant Improvements, but excluding
any Alterations or other property required to be insured by Tenant pursuant to
Section 7.02 below), the Building and Lot 1 insured against, without limitation,
(i) earthquake and earthquake sprinkler leakage, (ii) flood (if and to the
extent the Lot 1 is located in a governmental agency designated flood zone),
(iii) loss of rents (including scheduled rent increases) and extra expenses for
eighteen (18) months, (iv) boiler and machinery, and (v) fire damage legal
liability form, including waiver of subrogation. The amount of such insurance
shall not be less than one hundred percent (100%) of replacement cost and shall
be subject to such commercially reasonable deductibles as Landlord may choose in
its sole but reasonable discretion. Insurance shall include a Building Ordinance
and Increased Cost of Construction Endorsement insuring the increased cost of
reconstructing the Premises, the Building and Lot 1 due to the need to comply
with applicable statutes, ordinances and requirements of all municipal, state
and federal authorities now in force, or which may be in force hereafter. Tenant
shall pay Tenant’s Premises Share, Tenant’s Lot 1 Share or Tenant’s Project
Share, as relevant, of any deductibles associated with the Building or Project
within thirty (30) days after receipt of an invoice; provided, however, that in
no event shall Tenant have any obligation to pay all or any portion of any such
deductible if this Lease is terminated by Landlord as a result of any casualty
damage. All premiums for all such insurance shall be included in Insurance
Expenses recoverable by Landlord in accordance with Article IV.

 

Section 7.02 Property Insurance for Fixtures and Inventory

At all times during, from and after the Delivery Date through and including the
expiration or earlier termination of this Lease, Tenant shall, at its sole
expense, maintain special form (causes of loss) property insurance, which
includes the same coverage as required of Landlord in Section 7.01 above (with
the exception that Tenant shall have no obligation to carry earthquake,
earthquake sprinkler leakage or flood insurance coverages), on any trade
fixtures, furnishings, merchandise, equipment, artwork or other personal
property in or on the Premises, and on all Alterations (whether or not presented
to Landlord for its consent). The amount of such insurance shall not be less
than one hundred percent (100%) of replacement cost, with commercially
reasonable deductibles, and Landlord shall not have any responsibility, nor pay
any cost, for maintaining any insurance required by this Section 7.02. Tenant
shall pay all deductibles under such policies in the event of a loss.

 

-28-



--------------------------------------------------------------------------------

Section 7.03 Landlord’s Liability Insurance

During the Lease Term, Landlord shall maintain a policy or policies of
commercial general liability insurance covering Landlord (and such others as
designated by Landlord) against claims and liability for bodily injury, personal
injury and property damage (including loss of use thereof) on our about the
Building, Lot 1 or the Project, with combined single limit coverage in an amount
to be determined by Landlord in its sole discretion; provided that if such
policy is a blanket policy that covers properties (other than the Building, Lot
1 or the Project) owned by Landlord, only that portion allocable to the Building
or the Project, as the case may be, shall be included in Insurance Expenses and
payable hereunder. All premiums for all such insurance shall be included in
Insurance Expenses recoverable by Landlord in accordance with Article IV.

 

Section 7.04 Tenant’s Liability Insurance

At all times during the period from and after the Delivery Date through and
including the expiration or earlier termination of this Lease, Tenant shall
obtain and keep in force a policy or policies of commercial general liability
insurance covering Tenant, and naming Landlord and any Landlord Parties (as
defined in Section 7.07(a), below) and any lenders or ground lessors whose names
are provided to Tenant as additional insureds, against claims and liability for
bodily injury, personal injury and property damage (including loss of use
thereof) based upon, involving or arising out of (a) Tenant’s operations and
contractual liabilities, or (b) ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be on an
“occurrence” basis providing a single limit coverage in amount of not less than
Five Million Dollars ($5,000,000) per occurrence (which may be satisfied by a
combination of commercial general liability and umbrella liability coverage);
provided, however, the limits of such insurance shall not limit the liability of
Tenant nor relieve Tenant of any obligation under this Lease. Such insurance
shall include (i) a Broad Form endorsement covering the provisions of this Lease
and the performance by Tenant of its indemnity agreements contained in this
Lease, including, without limitation, Section 7.07 below, (ii) coverage for
Additional Insureds who have an insurable interest in the Building and Project
and whose name and address have been previously provided by written notice from
Landlord to Tenant, and (iii) coverage for “amendment of the pollution
exclusion” to provide coverage for damage caused by heat, smoke, fumes from a
fire. All insurance to be carried by Tenant shall be primary to, and not
contributory with, any similar insurance carried by Landlord (whose insurance
shall be considered excess insurance only).

 

Section 7.05 Evidence of Insurance

Tenant shall furnish to Landlord prior to the Delivery Date, and at least
fifteen (15) days prior to the expiration date of any policy that Tenant is
required to maintain under the terms of this Lease, certificates of insurance
reasonably acceptable to Landlord that the property insurance and liability
insurance required to be maintained by Tenant is in full force and effect for
the twelve (12) month period following the Delivery Date or such expiration
date; that Landlord has been named as an additional insured to the extent of
contractual liability assumed in this Lease, including, without limitation,
Section 7.07 below; and that all such policies will not be canceled unless
thirty (30) days’ prior written notice of the proposed cancellation has been

 

-29-



--------------------------------------------------------------------------------

given to Landlord. The insurance shall be issued by insurance carriers approved
by Landlord; provided, however, that such approval shall not be unreasonably
withheld so long as Tenant’s insurance carrier has a Best’s Insurance Guide
rating not less than A- VIII and is licensed to do business in California. The
insurance required of Landlord hereunder shall be carried by insurance carriers
with a Best’s Insurance Guide rating of not less than A-VIII who are licensed to
do business in California. Landlord shall furnish to Tenant reasonable evidence
of its insurance coverage required hereunder prior to the Delivery Date, and
thereafter within fifteen (15) business days after demand made, but not more
than once in any calendar year.

 

Section 7.06 Mutual Waiver of Claims and Subrogation Rights

Notwithstanding anything to the contrary contained in this Lease, Landlord and
Tenant hereby release and relieve the other and their respective agents,
officers, employees and approved or permitted subtenants or assignees, and waive
their entire claim of recovery for loss or damage to property arising out of or
incident to any peril covered by the insurance policies required to be carried
pursuant to Sections 7.01 and 7.02 above, when such property constitutes the
Building, Lot 1, Project or Premises, or is in, on or about the Project, whether
or not such loss or damage is due to the negligence of Landlord or Tenant, or
their respective agents, employees, guests, licensees, invitees, approved
subtenants or assignees, or contractors. Tenant and Landlord waive all rights of
subrogation against each other on behalf of, and shall obtain a waiver of all
subrogation rights from, all property and casualty insurers referenced above.

 

Section 7.07 Indemnification and Exculpation

(a) Except as otherwise provided in Section 7.07(b), Tenant shall indemnify,
defend, protect and hold free and harmless Landlord, its partners, subpartners,
members, parent organizations, affiliates, subsidiaries, principal shareholders
and other constituent entities, and their respective officers, directors,
servants, employees, agents and independent contractors (collectively, “Landlord
Parties”) from any and all liability, claims, loss, damages, causes of action
(whether in tort or contract, law or equity, or otherwise), costs, expenses,
charges, assessments, fines, and penalties of any kind, including without
limitation, reasonable attorneys’, experts’ and arbitrators’ fees and costs and
court costs (collectively, “Indemnified Loss”), to the extent incurred in
connection with or arising or resulting from (i) any cause in, on or about the
Premises, (ii) any acts, omissions or negligence of Tenant, its partners,
subpartners, members, parent organizations, affiliates, subsidiaries, principal
shareholders, other constituent entities or any other person or entity claiming
by, through or under Tenant, or any of their respective officers, directors,
servants, employees, agents and independent contractors, licensees, invitees,
visitors or guests (collectively, “Tenant Parties”), in, on or about the
Premises, Lot 1 or the Project, and (iii) any breach or default in the timely
observance or performance of any obligation on Tenant’s part to be observed or
performed under this Lease, including but not limited to Tenant’s failure to
surrender the Premises to Landlord in the condition required by Section 17.09
hereof on the Expiration Date or any earlier termination date of this Lease.

(b) Notwithstanding the foregoing, Tenant’s indemnity contained in
Section 7.07(a) above shall not apply to Landlord’s or any Landlord Parties’
negligence or willful misconduct or Landlord’s violation of any governmental
law, ordinance, rule or regulation through no fault of Tenant or any of the
Tenant Parties.

 

-30-



--------------------------------------------------------------------------------

(c) Tenant hereby waives all claims against Landlord for damages to goods, wares
and merchandise and all other personal property in from any cause, on or about
the Premises and for injury or death to persons in, on or about the Premises,
from any cause (other than Landlords’ or any of its agents’, employees’ or
contractors’ gross negligence or willful misconduct or violation of any
governmental law, ordinance, rule or regulation through no fault of Tenant or
any of the Tenant Parties at any time to the fullest extent permitted by law.
Notwithstanding the provisions of Section 7.07(b) above, or any other provision
of this Lease, in no event shall Landlord or any Landlord Parties be liable to
Tenant under any circumstances for (i) injury or damage to, or interference
with, Tenant’s business (including, but not limited to, loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use) or other consequential damages to Tenant’s business or otherwise, in
each case however occurring, or (ii) any damage which is covered by the
insurance Tenant is required to carry under this Lease.

(d) The provisions of this Section 7.07 shall survive the expiration or earlier
termination of this lease.

ARTICLE VIII

DAMAGE OR DESTRUCTION

 

Section 8.01 Destruction of the Premises

(a) In the event all or any part of the Premises or the Common Area serving or
providing access to the Premises are damaged during the Lease Term from any fire
or other casualty, Landlord shall promptly conduct the repair and diligently
pursue the same to completion, subject to reasonable delays for insurance
adjustment and other matters beyond Landlord’s reasonable control (in which
event the provisions of Section 17.20 below shall apply), and subject to all
other terms and conditions of this Article VIII; provided, however, Tenant (and
not Landlord) shall promptly repair all damage to those items as to which Tenant
is required to maintain property insurance under Section 7.02 above. Except as
set forth above and as otherwise provided in Sections 8.01(b) and 8.01(c) below,
no such damage shall terminate this Lease. If such fire or other casualty shall
have damaged the Premises or Common Areas necessary to Tenant’s occupancy, then
Landlord shall allow Tenant a proportionate abatement of Rent to the extent
Landlord actually receives proceeds of rental interruption insurance purchased
by Landlord as part of Insurance Expenses(or would have received such proceeds
if: (i) Landlord had maintained insurance coverage for loss of rents, or
(ii) Landlord or a Landlord Party had not performed a wrongful act that results
in such insurance being unavailable), during the time and to the extent the
Premises are unfit for occupancy for the purposes permitted under this Lease,
and not occupied by Tenant as a result thereof; provided that, in any event,
Tenant’s right to abate Rent shall terminate as of the earlier to occur of
(i) the date on which Landlord completes its repairs under this Section 8.01(a),
(ii) the date (as reasonably determined by Landlord) on which Tenant should have
completed its repairs under this Section 8.01(a) assuming Tenant used reasonable
diligence in pursuing the same, or (iii) the date this Lease is terminated
pursuant to any express termination right that either Landlord or Tenant may
have under this Article VIII. Unless this Lease is terminated pursuant to
Section 8.01(b), Tenant shall pay Tenant’s Share (i.e., either Tenant’s Premises
Share, Tenant’s Lot 1 Share or Tenant’s Project Share, as

 

-31-



--------------------------------------------------------------------------------

applicable) of any insurance deductible to Landlord within thirty (30) days
after written demand in accordance with and subject to Section 7.01.

(b) Notwithstanding the terms of Section 8.01(a) above, Landlord may elect not
to repair or restore the Premises, the Building and/or Lot 1 or the Project, and
instead to terminate this Lease, by notifying Tenant in writing of such
termination within sixty (60) days after the date of discovery of the damage,
such notice to include a termination date giving Tenant not less than
thirty (30) days to vacate the Premises, but Landlord may so elect only if the
Building or Lot 1 or the Project shall be damaged by fire or other casualty,
whether or not the Premises are affected, and one or more of the following
conditions is present and, except in the case of clause (v) below, the leases of
all other tenants in the Building are likewise terminated: (i) in Landlord’s
reasonable judgment, repairs cannot reasonably be completed within one hundred
eighty (180) days after the date of discovery of the damage (when such repairs
are made without the payment of overtime or other premiums); (ii) the holder of
any mortgage on the Building or Lot 1 or the Project or ground lessor with
respect to the Building or the Project shall require that the insurance proceeds
or any portion thereof be used to retire the mortgage debt and the resulting
shortfall in insurance proceeds received by Landlord (other than deductible
amounts) is more than Two Hundred Fifty Thousand Dollars ($250,000.00), or shall
terminate the ground lease, as the case may be; (iii) the damage is in excess of
twenty-five percent (25%) of the replacement cost of the Building or Project and
more than Two Hundred Fifty Thousand Dollars ($250,000.00) of such damage is not
fully covered by Landlord’s insurance policies (other than deductible amounts)
that Landlord actually carries or is required to carry under this Lease, and
Tenant does not agree in writing to fund such excess within ten (10) business
days after its receipt of written notice from Landlord; (iv) the damage is in
excess of twenty-five percent (25%) of the replacement cost of the Building and
Landlord decides to rebuild the Building so that it will be substantially
different structurally or architecturally or (v) the damage occurs during the
last six (6) months of the Lease Term and, in Landlord’s reasonable judgment,
repairs cannot reasonably be completed within sixty (60) days after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums).

 

Section 8.02 Waiver of Civil Code Remedies

Tenant hereby expressly waives any rights to terminate this Lease upon damage or
destruction to the Premises, including without limitation any rights pursuant to
the provisions of Section 1932, Subdivisions 1 and 2 and Section 1933,
Subdivision 4, of the California Civil Code, as amended from time to time, and
the provisions of any similar law hereinafter enacted.

 

Section 8.03 No Abatement of Rentals

Except as otherwise expressly provided in Section 8.01(a) above, the Base Rent,
Additional Rent and other charges due under this Lease shall not be reduced or
abated by reason of any damage or destruction to the Premises, and Landlord
shall be entitled to all proceeds of the insurance maintained pursuant to
Section 7.01 above. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business (including,
without limitation, loss of business, profits or goodwill), resulting in any way
from any damage or the repair thereof.

 

-32-



--------------------------------------------------------------------------------

Section 8.04 Tenant’s Termination Rights

Tenant shall have the right to terminate this Lease if all or any material part
of the Premises or the Common Area serving or providing access to the Premises
are damaged during the Lease Term from any fire or other casualty and (i) the
repairs cannot reasonably be completed within two hundred ten (210) days after
the date of the casualty (when such repairs are made without the payment of
overtime or other premiums), or (ii) the damage occurs during the last six (6)
months of the Lease Term and the necessary repairs cannot reasonably be
completed within sixty (60) days after the date of discovery of the damage (when
such repairs are made without the payment of overtime or other premiums).

 

Section 8.05 No Liability for Tenant’s Alterations or Personal Property

In no event shall Landlord have any liability for, nor shall it be required to
repair or restore, any injury or damage to Tenant’s Alterations, trade fixtures,
furnishings, merchandise, equipment, artwork or other personal property to any
other of such items of others in or upon the Premises, the Building or Lot 1 or
the Project.

ARTICLE IX

REAL PROPERTY TAXES

 

Section 9.01 Payment of Taxes

(a) For all periods of time during the Lease Term, Tenant shall pay Tenant’s
Premises Share, Tenant’s Lot 1 Share and/or Tenant’s Project Share of Real
Property Taxes, as relevant, as is provided for in Section 4.06 above.

(b) Except as otherwise expressly provided herein below, if at any time during
the Lease Term, the State of California or any political subdivision of the
state, including any county, city, city and county, public corporation,
district, or any other political entity or public corporation of this state,
levies or assesses against Landlord a tax, fee, charge, imposition or excise on
rents under leases of space in the Building or Lot 1, the square footage of the
Building, the act of entering into leases of space in the Building, or the
occupancy of tenants of the Building, or levies or assesses against Landlord any
other tax, fee, or excise, however described, including, without limitation, a
so-called value added, business license, transit, commuter, environmental or
energy tax fee, charge or excise or imposition related to the Building, as a
direct substitution in whole or in part for, or in addition to, any Real
Property Taxes (collectively, “Additional Real Property Taxes”), then the same
shall be included in “Real Property Taxes” for all purposes hereunder; provided
that, notwithstanding the foregoing, if any such Additional Real Property Taxes
pertain solely to (i) Rent under this Lease (as opposed to under all leases of
space in the Building or Lot 1 or the Project), (ii) the square footage of the
Premises (as opposed to the square footage of the Building or Lot 1 or the
Project), (iii) the act of entering into this Lease, or (iv) the occupancy of
Tenant (as opposed to all tenants or occupants of the Building or Lot 1 or the
Project) (as opposed to all leases of space in the Building or Lot 1 or the
Project), then such Additional Real Property Taxes shall not be included in
“Real Property Taxes,” and shall be the sole obligation and liability of Tenant
and shall be paid by Tenant, as Additional Rent, ten (10) days before
delinquency (or, if such Additional Real Property Taxes

 

-33-



--------------------------------------------------------------------------------

are levied against Landlord or Landlord’s property, then Landlord shall pay the
same before delinquency and Tenant shall reimburse Landlord the amount of the
same within thirty (30) days after written demand accompanied by a copy of
Landlord’s tax bill); and further provided that, if any such Additional Real
Property Taxes pertain not only to Lot 1 or the Project, but to additional
property of Landlord located outside Lot 1 or the Project as well, then “Real
Property Taxes” shall only include a portion of such Additional Real Property
Taxes, which portion shall be computed upon the amounts and at the rates that
otherwise would be payable if Lot 1 or the Project were the only property of
Landlord.

(c) Landlord shall provide Tenant with copies of all tax and assessment bills on
the Premises promptly upon Landlord’s receipt of Tenant’s written request
therefor, and Landlord shall also provide to Tenant evidence of payment promptly
upon Landlord’s receipt of Tenant’s written request therefor.

(d) With respect to taxes and assessments which may lawfully be paid in
installments, “Real Property Taxes” for any period during the Lease Term shall
include only such portion of the same which is payable within such period and
any interest payable thereon computed (whether or not such is the case) as if
Landlord had elected to pay the same over the longest period permitted by law.

(e) If Landlord shall obtain any abatement or refund on account of any Real
Property Taxes or Additional Real Property Taxes as to which Tenant shall have
made payments hereunder, then Landlord shall promptly refund to Tenant an
equitable portion of any such abatement or refund, after deducting therefrom the
reasonable costs and expenses incurred by Landlord in obtaining such abatement
or refund; it being understood that the provisions of this Section 9.02(e) shall
survive the expiration or earlier termination of this Lease.

 

Section 9.02 Proration for Partial Years

If any Real Property Taxes or Additional Real Property Taxes to be paid by
Tenant shall cover any period prior to the Commencement Date or after the
Expiration Date, then Tenant’s Share, as applicable, of such Real Property Taxes
shall be prorated on a day-for-day basis such that the amount actually paid or
reimbursement by Tenant covers only the period of time within the applicable tax
fiscal year during which this Lease shall be in effect.

 

Section 9.03 Personal Property Taxes

(a) Tenant shall pay prior to delinquency all taxes imposed, assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant contained in, on or about the Premises. When possible, Tenant
shall cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord.

(b) If any of Tenant’s said personal property shall be assessed with Landlord’s
real property, Tenant shall pay to Landlord, as Additional Rent, the amount of
taxes attributable to Tenant’s personal property within thirty (30) days after
Tenant’s receipt of a written statement thereof.

 

-34-



--------------------------------------------------------------------------------

(c) If Tenant shall fail to make timely payment of any such taxes pursuant to
Subsections 9.03(a) or (b), Landlord shall have the right to pay the same, in
which case Tenant shall repay such amount to Landlord, as Additional Rent, with
Tenant’s next installment of Rent, together with interest at the Agreed Rate (as
defined in Section 17.02 below).

ARTICLE X

UTILITIES

Tenant shall pay, prior to delinquency and throughout the Lease Term, all
charges for water, gas, heating, ventilation, air conditioning, cooling, sewer,
telephone, electricity, garbage, janitorial service, landscaping and all other
services and utilities supplied to the Premises, including Tenant’s Premises
Share, Tenant’s Lot 1 Share or Tenant’s Project Share, as relevant, of any such
services or utilities which are not separately metered for or billed to the
Premises. Landlord may, at Tenant’s expense, install devices which separately
meter Tenant’s consumption of utilities. All charges for utilities and services
which are separately metered to the Premises or which are provided directly to
Tenant or the Premises by utility companies or third party providers shall be
included in Operating Expenses and paid directly by Tenant to such utility
companies or third party providers prior to delinquency. All charges for
utilities and services for the sole benefit of Tenant or the Premises which are
billed to and paid by Landlord directly shall be paid by Tenant to Landlord
based on Tenant’s Premises Share of Operating Expenses. All other charges for
utilities and services shall be included in Operating Expenses recoverable by
Landlord in accordance with Article IV; provided, however, that notwithstanding
anything to the contrary contained in this Lease, Tenant shall have no
obligation to pay or reimburse Landlord for any costs or expenses arising from
(i) the disproportionate use of any utility or service supplied by Landlord to
any other occupant of the Building, Lot 1, or the Project or (ii) associated
with utilities of a type not provided to or for the benefit of Tenant. The
disruption, failure, lack or shortage of any service or utility provided by
Landlord with respect to the Premises, the Building, Lot 1 or the Project due to
any cause whatsoever shall not affect any obligation of Tenant hereunder, and
Tenant shall faithfully keep and observe all the terms, conditions and covenants
of this Lease and pay all Rent due hereunder, all without diminution, credit or
deduction; provided, however, that within a reasonable time after Landlord’s
receipt of written notice from Tenant specifying such failure, but in no event
later than thirty (30) days after Landlord’s receipt of such written notice from
Tenant, Landlord shall initiate the cure of such failure and thereafter shall
diligently prosecute said cure to completion, and provided further that: (i) if
such disruption, failure, lack or shortage is caused by Landlord’s failure to
observe or perform its obligations hereunder, then, if, despite such diligent
efforts by Landlord, such interruption persists for a period in excess of four
(4) consecutive business days, then Tenant, as its sole remedy, shall be
entitled to receive an abatement of Base Rent payable hereunder during the
period beginning on the fifth (5th) consecutive business day of such
interruption an ending on the day the utility or service has been restored; and
(ii) if such interruption is due to any reason other than the actions of Tenant
or any Tenant Party, then, notwithstanding the fact that such interruption was
not caused by Landlord’s failure to observe or perform its obligations
hereunder, Tenant shall be entitled to an abatement of Base Rent for the period
such interruption commences until it ends to the extent (and only to the extent)
that Landlord is actually reimbursed for such Base Rent abatement by any
rental-loss insurance policy that Landlord is then carrying on the Project, the
cost of which has been included in Operating Expenses. Notwithstanding anything
herein to the contrary, in the event of an

 

-35-



--------------------------------------------------------------------------------

interruption due to a casualty, the terms of Article VIII of this Lease shall
supersede the terms of this Article X.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

 

Section 11.01 Landlord’s Consent Required

Except as provided in Section 11.02, Tenant shall not voluntarily or by
operation of law assign, transfer, mortgage, sublet, license or otherwise
transfer or encumber all or any part of Tenant’s interest in this Lease or in
the Premises or any part thereof, without Landlord’s prior written consent;
provided, however, Landlord shall not unreasonably withhold, condition or delay
its consent to an assignment of this Lease or a subletting of all or a portion
of the Premises. Landlord shall respond in writing to Tenant’s request for
consent hereunder in a timely manner (but in no more than fifteen [15] days
after its receipt of written request from Tenant) and any attempted assignment,
transfer, mortgage, encumbrance, subletting or licensing without such consent
shall be void, and shall constitute a breach of this Lease. Tenant shall
reimburse Landlord upon demand for Landlord’s reasonable out-of-pocket
attorneys’ fees) involved in reviewing any request for consent whether or not
such consent is granted.

 

Section 11.02 Tenant Affiliates

Tenant, without Landlord’s prior written consent, but upon not less than
ten (10) business days prior written notice to Landlord , may assign this Lease,
or sublet all or any portion of the Premises, to any business entity which
controls, is controlled by, or is under common control with Tenant, or to any
business entity resulting from the merger or consolidation with Tenant, or to
any person or entity which acquires all of Tenant’s stock or assets
(“Affiliate”), provided that said assignee or subtenant (i) in connection with a
business entity resulting from the merger or consolidation with Tenant, or to
any person or entity which acquires all of Tenant’s stock has a net worth equal
to or greater than that of Tenant as of the date on which such transfer occurs,
and (ii) assumes, in full, the obligations of Tenant under this Lease. Any
portion of the Premises which is assigned or sublet to an Affiliate of Tenant
shall not be included in the calculation of subleased, assigned or transferred
Rentable Area for the purposes of Section 11.06, or be subject to any excess
rent calculation under Section 11.04.

 

Section 11.03 No Release of Tenant

Regardless of whether or not Landlord’s consent is required or obtained, no
subletting or assignment (including, without limitation, to an Affiliate) shall
release Tenant of Tenant’s obligations under this Lease or alter the primary
liability of Tenant to pay the Rent and to perform all other obligations to be
performed by Tenant hereunder. The acceptance of Rent by Landlord from any other
person shall not be deemed consent to any subsequent assignment or subletting.
In the event of any default in the payment of Rent or performance of any
obligation hereunder by any assignee or successor of Tenant, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against said assignee or successor.

 

-36-



--------------------------------------------------------------------------------

Section 11.04 Excess Rent

In the event Landlord shall consent to a sublease or an assignment, Tenant shall
pay to Landlord, as Additional Rent, fifty percent (50%) of all sums (including
the fair market value of all non-cash consideration, but excluding the sale or
rental of business assets at fair market value) collected or received by Tenant
from a subtenant or assignee which are in excess of the Base Rent and Additional
Rent due and payable with respect to the subject space pursuant to Article IV
for the time period encompassed by the sublease or assignment term, after first
deducting reasonable leasing commissions and legal fees paid by Tenant with
respect to such sublease or assignment. With respect to an assignment, Tenant
shall make such payment on the effective date of such assignment. With respect
to a sublease, Tenant shall make such payment, in advance, on a monthly basis
with its regularly scheduled Base Rent payments.

 

Section 11.05 Information to be Provided

Tenant’s written request to Landlord for consent to an assignment or subletting
or other form of transfer shall be accompanied by (a) the name and legal
composition of the proposed transferee; (b) the nature of the proposed
transferee’s business to be carried on in the Premises; (c) the terms and
provisions of the proposed transfer agreement (including, without limitation, a
description of the portion of the Premises to be transferred, and the effective
date of the proposed transfer); (d) a copy of all executed and/or proposed
documentation pertaining to the proposed transfer; and (e) such financial and
other reasonable information as Landlord may request concerning the proposed
transferee.

 

Section 11.06 Landlord’s Recapture Rights

(a) Landlord’s Recapture Rights

Notwithstanding any other provision of this Article 11, if Tenant desires to
assign, sublease or otherwise transfer to any person or entity (other than an
Affiliate) any interest in this Lease or the Premises or any part thereof, then
Tenant shall deliver to Landlord a written request for consent, together with
all of the information specified in Section 11.05 above. If such transfer
(together with all other assignments, subleases or transfers then in effect)
would affect fifty percent (50%) of the Rentable Area of the Premises in the
aggregate for more than seventy-five percent (75%) of the remainder of the Term,
then Landlord shall have the option to recapture the space Tenant is then
seeking to transfer (the “Recapture Space”), which option shall be exercisable
only by giving written notice to Tenant (“Recapture Notice”) within ten (10)
days after Landlord’s receipt of Tenant’s request for consent. Upon Landlord’s
timely delivery of a Recapture Notice to Tenant, this Lease shall terminate this
Lease with respect to the Recapture Space effective on the date that is
specified in Tenant’s request for consent as the effective date of the proposed
transfer. Notwithstanding the foregoing, if Landlord delivers a Recapture Notice
to Tenant, Tenant may, within ten (10) days after Tenant’s receipt of the
Recapture Notice, deliver written notice to Landlord indicating that Tenant is
rescinding its request for consent to the proposed transfer, in which case the
transfer shall not be consummated and this Lease shall remain in full force and
effect as to the Recapture Space. Tenant’s failure to so notify Landlord in
writing within said ten (10) day period shall be deemed to constitute Tenant’s
election to allow the Recapture Notice to be effective.

 

-37-



--------------------------------------------------------------------------------

(b) Consequences of Recapture

If Landlord recaptures less than the entire Premises pursuant to
Section 11.06(a) above, then the Rent reserved herein shall be prorated on the
basis the of the Rentable Area of the portion of the Premises retained by Tenant
in proportion to the Rentable Area contained in the Premises. This Lease, as so
amended, shall continue thereafter in full force and effect. Either party may
require written confirmation of the amendments to this Lease necessitated by
Landlord’s recapture of the Recapture Space. If Landlord recaptures the
Recapture Space, then Landlord, at Landlord’s sole expense, shall construct,
paint, and furnish any partitions required to segregate the Recapture Space from
the remaining Premises retained by Tenant, as well as arrange for separate
provision of utilities and services (including, at Landlord’s option,
installation of separate meters if and to the extent the premises are served by
separately metered utilities).

ARTICLE XII

DEFAULTS; REMEDIES

 

Section 12.01 Defaults

The occurrence of any one or more of the following events shall constitute a
material default and breach of this Lease by Tenant:

(a) The abandonment of all or a substantial portion of the Premises by Tenant or
the making of an assignment, subletting or other transfer in violation of
Article XI; provided however, abandonment shall be considered to not occur if
the Premises are maintained and occupied to the extent necessary to maintain the
insurance on each and every portion of the Premises;

(b) The failure by Tenant to make any payment of Base Rent as and when due, if
such failure continues for a period of five (5) business days after written
notice thereof from Landlord to Tenant. In the event that Landlord serves Tenant
with a Notice to Pay Rent or Quit in the form required by applicable law, such
Notice shall constitute the notice required by this paragraph, provided that the
cure period stated in such Notice shall be five (5) business days rather than
the statutory three (3) days and that such notice is prepared and served upon
Tenant in accordance with all statutory requirements;

(c) The failure by Tenant to make any payment of any other sum owing under this
Lease as and when due, if such failure continues for a period of five (5)
business days after written notice thereof from Landlord to Tenant. In the event
that Landlord serves Tenant with a Notice to Pay Rent or Quit in the form
required by applicable law, such Notice shall constitute the notice required by
this paragraph, provided that the cure period stated in such Notice shall be
five (5) business days rather than the statutory three (3) days and that such
notice is prepared and served upon Tenant in accordance with all statutory
requirements;

(d) Tenant’s failure to provide (i) any supplemental letter of credit as
required by Section 4.07(c) or (ii) any instrument or assurance as required by
Section 7.05 or (iii) estoppel certificate as required by Section 15.01 or
(iv) any document subordinating this Lease to a lender’s deed of trust as
required by Section 17.13, if any such failure continues for five (5)

 

-38-



--------------------------------------------------------------------------------

business days after written notice of the failure. In the event Landlord serves
Tenant with a Notice to Perform Covenant or Quit in the form required by
applicable law, such Notice shall constitute the notice required by this
paragraph, provided that the cure period stated in such Notice shall be five
(5) business days rather than the statutory three (3) days and that such notice
is prepared and served upon Tenant in accordance with all statutory
requirements;

(e) The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Tenant, other than
described in paragraphs (a), (b), (c) or (d) of this Section 12.01, if such
failure continues for a period of twenty (20) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that more than twenty (20) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant commences such
cure within said twenty (20) day period and thereafter diligently prosecutes
such cure to completion. In the event Landlord serves Tenant with a Notice to
Perform Covenant or Quit in the form required by applicable law, such Notice
shall constitute the notice required by this paragraph, provided that the cure
period stated in such Notice shall be twenty (20) days rather than the statutory
three (3) days and that such notice is prepared and served upon Tenant in
accordance with all statutory requirements;

(f)(i) The making by Tenant of any general arrangement or assignment for the
benefit of creditors; (ii) the filing by Tenant of a voluntary petition in
bankruptcy under Title 11 U.S.C. or the filing of an involuntary petition
against Tenant which remains uncontested for a period of sixty (60) days;
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, which appointment is not dismissed within sixty
(60) days thereafter; or (iv) the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, which is not dismissed within sixty (60) days
thereafter; provided, however, in the event that any provisions of this
Section 12.01(e) is contrary to any applicable law, such provision shall be of
no force or effect;

(g) The discovery by Landlord that any financial statement given to Landlord by
Tenant, or any guarantor of Tenant’s obligations hereunder, was materially false
when given; and

(h) The occurrence of a material default and breach (beyond any applicable
notice and cure periods) by Tenant under any other lease between Tenant and
Landlord or any affiliate thereof for space in the Project.

 

Section 12.02 Remedies

In the event of any such material default and breach by Tenant, Landlord may at
any time thereafter, and without limiting Landlord in the exercise of any right
or remedy which Landlord may have by reason of such default and breach:

(a) Terminate Tenant’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. In such event Landlord shall be entitled
to recover from

 

-39-



--------------------------------------------------------------------------------

Tenant all damages incurred by Landlord by reason of Tenant’s default including,
but not limited to, (i) the cost of recovering possession of the Premises
including reasonable attorney’s fees related thereto; (ii) the worth at the time
of the award of any unpaid Rent that had been earned at the time of the
termination, to be computed by allowing interest at the Agreed Rate but in no
case greater than the maximum amount of interest permitted by law, (iii) the
worth at the time of the award of the amount by which the unpaid Rent that would
have been earned between the time of the termination and the time of the award
exceeds the amount of unpaid Rent that Tenant proves could reasonably have been
avoided, to be computed by allowing interest at the Agreed Rate but in no case
greater than the maximum amount of interest permitted by law, (iv) the worth at
the time of the award of the amount by which the unpaid Rent for the balance of
the Lease Term after the time of the award exceeds the amount of unpaid Rent
that Tenant proves could reasonably have been avoided, to be computed by
discounting that amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award plus one percent (1%), (v) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform obligations under this Lease, including, but not
limited to, brokerage commissions and advertising expenses, expenses of
remodeling the Premises for a new tenant (whether for the same or a different
use), and any special concessions made to obtain a new tenant, and (vi) any
other amounts, in addition to or in lieu of those listed above, that may be
ordered by a court of competent jurisdiction or arbitrator, or permitted by
applicable law.

(b) Maintain Tenant’s right to possession as provided in Civil Code
Section 1951.4 (Landlord may continue lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations), in which case this
Lease shall continue in effect whether or not Tenant shall have abandoned the
Premises. In such event Landlord shall be entitled to enforce all of Landlord’s
rights and remedies under this Lease, including the right to recover the Rent as
it becomes due hereunder.

(c) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the State of California.

 

Section 12.03 Default by Landlord

Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within thirty (30) days after receipt
of written notice from Tenant to Landlord and to the holder of any first
mortgage or deed of trust covering the Premises whose name and address shall
have theretofore been furnished to Tenant in writing, specifying that Landlord
has failed to perform such obligation; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are reasonably
required for performance then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion. In the event Landlord does not
commence and diligently prosecute the performance of any maintenance or repair
required of Landlord hereunder within the thirty (30) day period provided herein
(or three (3) business days after receipt of written notice thereof if such
default materially and adversely impairs Tenant’s ability to use the Premises or
any material portion thereof for the operation of its business pursuant to the
terms of this Lease, or poses a material and imminent risk to the health or
safety of persons), and in the event that such maintenance or repair relates to

 

-40-



--------------------------------------------------------------------------------

improvements which are wholly within the Premises (not including any Building
core systems or equipment), Tenant may perform such maintenance or repair, and
Tenant shall be entitled to prompt reimbursement by Landlord of Tenant’s
reasonable costs and expenses in taking such action, together with interest
thereon at the Agreed Rate. Tenant waives any right to terminate this Lease or
to vacate the Premises on Landlord’s default under this Lease. Tenant’s sole
remedy on Landlord’s default is an action for damages or injunctive or
declaratory relief.

 

Section 12.04 Late Charges

Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent and
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges
and late charges which may be imposed on Landlord by the terms of any mortgage
or trust deed covering the Premises. Accordingly, if any installment of Rent or
any other sum due from Tenant shall not be received by Landlord or Landlord’s
designated agent within five (5) business days after such amount is due and
owing, Tenant shall pay to Landlord a late charge equal to five percent (5%) of
such amount each time a late charge is payable during the Lease Term. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of late payment by Tenant.
Acceptance of such late charge by Landlord shall in no event constitute a waiver
of Tenant’s default with respect to such overdue amount, nor prevent Landlord
from exercising any of the other rights and remedies granted hereunder. In the
event that a late charge is payable hereunder, whether or not collected, for
three (3) consecutive installments of Rent, then Rent for the next one-year
period shall automatically become due and payable quarterly in advance, rather
than monthly, notwithstanding Section 4.01 or any other provision of this Lease
to the contrary. Notwithstanding the foregoing or anything to the contrary
contained in this Lease, no late charge or interest shall be due on the first
(and only the first) late payment of Rent by Tenant during any twelve (12) month
period of the Lease Term, unless Tenant fails to make such payment within five
(5) business days after its receipt of a written notice of deficiency from
Landlord; provided, however, that in no event shall Landlord be required to
provide Tenant with written notice of such late payment more than three
(3) times during the Lease Term and any Extension Term thereof, and afterwards
Tenant shall be responsible for payment of a late chare as and when is otherwise
provided for in this Section 12.04.

 

Section 12.05 Landlord’s Right to Perform Tenant’s Obligations

All obligations to be performed or observed by Tenant under this Lease shall be
performed or observed by Tenant at Tenant’s expense and without any reduction of
Rent. Landlord may perform or observe any obligation of Tenant which is in
default hereunder beyond applicable the applicable notice and cure period,
without waiving Landlord’s other rights and remedies for Tenant’s failure to
perform or observe any obligations under this Lease and without releasing Tenant
from any such obligations. Within thirty (30) days after receiving a statement
from Landlord, Tenant shall pay to Landlord the amount of expense reasonably
incurred by Landlord in performing or observing Tenant’s obligation.

 

-41-



--------------------------------------------------------------------------------

ARTICLE XIII

CONDEMNATION OF PREMISES.

 

Section 13.01 Total Condemnation

If the entire Premises shall be taken by condemnation at any time during the
Lease Term (whether by exercise of governmental power or the sale or transfer by
Landlord to any condemnor under threat of condemnation or while proceedings for
condemnation are pending) such that there does not remain a portion suitable for
occupation, then this Lease shall terminate as of the date transfer of
possession is required. Upon such condemnation, all Rent shall be paid up to the
date transfer of possession is required, and Tenant shall have no claim against
Landlord or the award for the value of the unexpired portion of the Lease Term.

 

Section 13.02 Partial Condemnation

Except as otherwise provided in this Section 13.02, if any portion of the
Premises is taken by condemnation during the Lease Term (whether by exercise of
governmental power or the sale or transfer by Landlord to any condemnor under
threat of condemnation or while proceedings for condemnation are pending), then
this Lease shall remain in full force and effect as to the portion not taken. If
a partial taking leaves the Premises unfit for the conduct of Tenant’s business,
then Tenant shall have the right to terminate this Lease effective as of the
date transfer of possession is required. In addition, if more than fifty
percent (50%) of the total Rentable Area of the Premises is taken by
condemnation, then Landlord shall have the right to terminate this Lease
effective as of the date transfer of possession is required. Tenant and Landlord
may elect to exercise their respective rights to terminate this Lease pursuant
to this Section 13.02, if at all, by delivering written notice to the other
party within thirty (30) days after receipt of notice of such condemnation. All
Rent shall be paid up to the date of termination, and Tenant shall have no claim
against Landlord for the value of the unexpired portion of the Lease Term. If
this Lease shall not be terminated, then the Rent reserved herein shall be
prorated on the basis the of the Rentable Area of the portion of the Premises
retained by Tenant in proportion to the Rentable Area contained in the Premises
immediately prior to the partial taking. If Tenant’s continued use of the
Premises requires alterations and repair by reason of a partial taking, all such
alterations and repair shall be made by Landlord at Landlord’s expense. Tenant
waives all rights it may have under California Code of Civil Procedure
Section 1265.130 or otherwise, to terminate this Lease based on partial
condemnation.

 

Section 13.03 Award to Tenant

In the event of any condemnation (whether total or partial), Tenant shall have
the right to claim and recover from the condemning authority such compensation
as may be separately awarded or recoverable by Tenant for loss of Tenant’s
business fixtures, or equipment belonging to Tenant immediately prior to the
condemnation. In the event of any condemnation (whether total or partial), any
condemnation award attributable to any “bonus value” of the leasehold estate -
OR - amount attributable to any excess of the market value of the Premises for
the remainder of the Lease Term over the then present value of the Rent payable
for the remainder of the Lease Term) shall belong to Landlord, and Tenant shall
have no right to recover such amounts from Landlord or from the condemning
authority for any claims arising out of such

 

-42-



--------------------------------------------------------------------------------

taking; provided, however, notwithstanding the foregoing, as long as the award
payable to Landlord is not reduced thereby, Tenant shall have the right to make
a separate claim in the condemnation proceeding for, and to recover from the
condemning authority, such compensation as may be separately awarded or
recoverable by Tenant for (a) loss of Tenant’s business fixtures, or equipment
belonging to Tenant immediately prior to the condemnation, (b) the taking of the
unamortized value (using the Lease Term as the amortization period) of any
Tenant Improvements paid for by Tenant which are not removed by Tenant,
(c) Tenant’s moving and relocation costs, and (d) Tenant’s goodwill.

ARTICLE XIV

ENTRY BY LANDLORD

Tenant shall permit Landlord and its employees, agents and contractors to enter
the Premises and all parts thereof upon not less than twenty-four (24) hours’
notice, which may be oral (or without notice in the case of an emergency) at all
reasonable times, subject to Tenant’s reasonable security requirements, for any
of the following purposes: (i) to inspect the Premises; (ii) to maintain the
Premises; (iii) to make such repairs to the Premises as Landlord is obligated or
may reasonably elect to make; (iv) to make repairs, alterations or additions to
any other portion of the Building; (v) to show the Premises and to post “For
Lease” signs for the purposes of re-letting the Premises during the last
twelve (12) months of the Lease Term; (vi) to show the Premises to prospective
lenders or purchasers of the Building; and (vii) to post notices of
nonresponsibility; provided, however, that any such entry shall be accomplished
reasonably expeditiously and in a manner so as to cause reasonably little
interference to Tenant and shall be performed after business hours if reasonably
practical. Landlord shall have such right of entry without any abatement of Rent
to Tenant. Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant’s business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises occasioned by such right of
entry by Landlord. Landlord acknowledges and agrees that Tenant may require that
Landlord be accompanied by an employee of Tenant during any such entry into the
Premises by Landlord; provided, however, that in no event shall the
unavailability of such escort at the time that Landlord is permitted to enter
the Premises delay Landlord’s entry into the Premises as permitted hereunder.
Even in emergency situations, Landlord shall use commercially reasonable efforts
(with commercially reasonable meaning in the circumstances of the emergency) to
minimize any disruption to Tenant’s business operations.

ARTICLE XV

ESTOPPEL CERTIFICATE

 

Section 15.01 Tenant’s Statement

Tenant shall, at any time upon not less than fifteen (15) days’ prior written
notice from Landlord, execute, acknowledge and deliver to Landlord a statement
in the same form and substance as Exhibit G attached hereto in writing
(i) certifying, if true, that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying,
if true, that this Lease, as so modified, is in full force and effect) and the
date to which the Rent and other charges are paid in advance, if any;
(ii) acknowledging, if true, that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord or Tenant

 

-43-



--------------------------------------------------------------------------------

hereunder, or specifying such defaults if any are known or claimed; and
(iii) certifying or acknowledging, if true, such other matters as are requested
by any prospective lender or purchaser of the Building which are reasonably
related to the loan or sale transaction. Any such statement may be conclusively
relied upon by any prospective lender or purchaser of the Building.

 

Section 15.02 Tenant’s Failure to Deliver

Tenant’s failure to timely execute, acknowledge and deliver such statement after
written notice thereof and the expiration of the cure period specified in
Section 12.01(d)(iii) shall constitute an acceptance and acknowledgment by
Tenant that (i) this Lease is in full force and effect, without modification
except as may be represented by Landlord, (ii) there are no uncured defaults in
Landlord’s performance, and (iii) not more than one month’s rent has been paid
in advance.

ARTICLE XVI

LIMITATIONS ON LANDLORD’S LIABILITY

If Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord’s part to be performed, and if as a consequence of such default
Tenant shall recover a money judgment against Landlord, such judgment shall be
satisfied only out of the interest of Landlord in the Building and any sales,
condemnation or insurance proceeds received by Landlord therefor. Landlord shall
not have any personal liability under this Lease, and Tenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Article XVI shall inure to the benefit of Landlord’s and all Landlord
Parties’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
personal liability for the performance of Landlord’s obligations under this
Lease. Under no circumstances shall any officer, shareholder, agent or employee
of Tenant any personal liability for breach of this Lease, and Landlord
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Landlord.

ARTICLE XVII

GENERAL PROVISIONS

 

Section 17.01 Severability

The invalidity of any provision of this Lease shall in no way affect the
validity of any other provision hereof.

 

Section 17.02 Agreed Rate Interest on Past-Due Obligations

Any amount due to either party not paid when due shall bear interest at the Bank
of America prime rate plus two percent (2%) (the “Agreed Rate”). Payment of such
interest shall not excuse or cure any default by Tenant under this Lease.
Despite any other provision of this

 

-44-



--------------------------------------------------------------------------------

Lease, the total liability for interest payments shall not exceed the limits, if
any, imposed by the usury laws of the State of California. Any interest paid in
excess of those limits shall be refunded to the payor by application of the
amount of excess interest paid against any sums outstanding in any order that
payee requires. If the amount of excess interest paid exceeds the sums
outstanding, the portion exceeding those sums shall be refunded in cash to the
payor by the payee.

 

Section 17.03 Time of Essence

Time is of the essence in the performance of all obligations under this Lease.

 

Section 17.04 Submission of Lease

The submission of this Lease to Tenant shall be for examination purposes only,
and does not and shall not constitute a reservation of or option for Tenant to
lease, or otherwise create any interest of Tenant in the Premises or any other
premises situated in Lot 1 or the Project. The return to Landlord of
Tenant-executed copies of this Lease shall not be binding upon Landlord,
notwithstanding any preparation or anticipatory reliance or expenditures by
Tenant or any time interval, until Landlord has in fact executed and actually
delivered a fully-executed copy of this Lease to Tenant.

 

Section 17.05 Incorporation of Prior Agreements and Exhibits

This Lease (including Exhibits A, B, C, D, E, F, G, H, and I) contains all
agreements of the parties with respect to any matter mentioned herein. All of
those exhibits, together with the schedules thereto, are hereby incorporated
into this Lease by this reference hereto, and are made a part of this Lease. No
prior agreement or understanding pertaining to any such matter shall be
effective. This Lease may be modified in writing only, signed by the parties in
interest at the time of the modification. Except as otherwise stated in this
Lease, Tenant hereby acknowledges that neither the Landlord nor any employees or
agents of the Landlord has made any oral or written warranties or
representations to Tenant relative to the condition or use by Tenant of said
Premises and Tenant acknowledges that Tenant assumes all responsibility
regarding the Occupational Safety Health Act, the legal use and adaptability of
the Premises and the compliance thereof with all applicable laws and regulations
in effect during the Lease Term except as otherwise specifically stated in this
Lease.

 

Section 17.06 Notices

(a) Written Notice

Any notice required or permitted to be given hereunder shall be in writing and
shall be given by a method described in paragraph (b) below and shall be
addressed to Tenant or to Landlord, as the case may be, at the respective
address noted below next to the signature of such party. Either party may, by
notice to the other party, specify a different address for notice purposes. A
copy of all notices required or permitted to be given hereunder to Tenant or to
Landlord, as the case may be, shall be concurrently transmitted to such other
persons at such addresses as may hereafter be designated by Tenant or Landlord,
respectively, by notice to

 

-45-



--------------------------------------------------------------------------------

the other party; provided, however, no delay or failure of delivery to any such
persons shall affect the validity of the delivery of such notice to Tenant or to
Landlord, as the case may be.

(b) Methods of Delivery

(i) When personally delivered to the recipient, notice is effective upon
delivery. Delivery to the person apparently designated to receive deliveries at
the subject address (e.g., a receptionist) shall constitute personal delivery if
made during business hours.

(ii) When mailed by certified mail with return receipt requested, notice is
effective upon receipt if delivery is confirmed by a return receipt.

(iii) When delivered by recognized overnight courier service (e.g., Federal
Express, Airborne, United Parcel Service, DHL WorldWide Express) with charges
prepaid or charged to the sender’s account, notice is effective upon delivery if
delivery is confirmed by the courier service.

(c) Refused, Unclaimed or Undeliverable Notices

Any correctly addressed notice that is refused, unclaimed, or undeliverable
because of an act or omission of the party to be notified shall be considered to
be effective as of the first date that the notice was refused, unclaimed, or
considered undeliverable by the postal authorities, messenger, or overnight
courier service. Notwithstanding the foregoing or anything to the contrary
contained herein, any notice that is delivered on a Saturday, Sunday or legal
holiday recognized in Sunnyvale, California shall not be deemed received until
the next business day.

 

Section 17.07 Waivers

No waiver of any provision hereof shall be deemed a waiver of any other
provision hereof or of any subsequent breach of the same or any other
provisions. Any consent to, or approval of, any act shall not be deemed to
render unnecessary the obtaining of consent to or approval of any subsequent
act. The acceptance of Rent hereunder by Landlord shall not be a waiver of any
preceding breach by Tenant of any provision hereof, other than the failure of
Tenant to pay the particular Rent so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such Rent.

 

Section 17.08 Recording

Either Landlord or Tenant shall, upon request of the other, execute, acknowledge
and deliver to the other a “short form” memorandum of this Lease for recording
purposes, provided that Tenant shall also simultaneously execute in recordable
form and delivering to Landlord a Quit Claim Deed as to its leasehold and any
other interest in the Premises and hereby authorizes Landlord to date and record
the same only upon the expiration or sooner termination of this Lease.

 

-46-



--------------------------------------------------------------------------------

Section 17.09 Surrender of Possession; Holding Over

(a) At the expiration or earlier termination of this Lease, Tenant shall remove
all of Tenant’s wiring, equipment, trade fixtures, supplies, wall decorations,
signage and other personal property from the Premises, the Building and the
Common Area and shall vacate the Premises, and surrender to Landlord possession
of the Premises and all improvements therein, broom clean and in as good order
and condition as when possession was taken by Tenant, excepting only normal wear
and tear and damage due to casualty or eminent domain. Except for such normal
wear and tear and damage due to casualty or eminent domain, Tenant shall:
(i) repair all damage to the Premises, the interior and exterior of the Building
and the Common Area caused by Tenant’s removal of its property; (ii) patch and
refinish, to Landlord’s reasonable satisfaction, all penetrations made by Tenant
or any Tenant Parties to the roof, floor, interior or exterior walls or ceiling
of the Premises and the Building, whether or not such penetrations were made
with Landlord’s approval; (iii) repair or replace all stained or damaged ceiling
tiles, wall coverings and floor coverings to the reasonable satisfaction of
Landlord; and (iv) repair all damage caused by Tenant to the exterior surface of
the Building and to the paved surfaces of the Common Area and, where necessary,
replace or resurface same. Upon the expiration or earlier termination of this
Lease, Landlord may reenter the Premises and remove all persons and property
therefrom in accordance with all legal due process requirements. If Tenant shall
fail to surrender to Landlord the Premises, the Building and the Common Area in
the condition required by this Section 17.09(a) at the expiration or earlier
termination of this Lease, then Landlord, at Tenant’s expense, may, after Tenant
has surrendered possession of the Premises to Landlord, remove Tenant’s signs,
property and/or improvements not so removed and make such repairs and
replacements not so made or hire, at Tenant’s expense, independent contractors
to perform such work. Tenant shall be liable to Landlord for all costs incurred
by Landlord in returning the Premises, the Building and the Common Area to the
required condition, together with interest thereon at the Agreed Rate from the
date incurred by Landlord until paid. Tenant shall pay to Landlord the amount of
all costs so incurred (including, without limitation, costs of disposal, storage
and insurance), together with interest at the Agreed Rate, within thirty
(30) days after receipt of an invoice therefor.

(b) If Tenant remains in possession of the Premises after expiration of the
Lease Term, and if Landlord and Tenant have not executed an express written
agreement as to such holding over, then such occupancy shall be a tenancy from
month-to-month on every applicable term, condition and agreement contained
herein (including the payment of Additional Rent), except that monthly Base Rent
shall be payable at a rate equivalent to one hundred fifty percent (150%) of the
monthly Base Rent in effect immediately prior to such expiration for the first
month of any such holdover and one hundred seventy-five percent (175%) of the
Monthly Base Rent in effect immediately prior to such expiration thereafter for
the remainder of any such holdover.

 

Section 17.10 Cumulative Remedies

No remedy or election hereunder by Landlord shall be deemed exclusive but shall,
wherever possible, be cumulative with all other remedies at law or in equity.

 

-47-



--------------------------------------------------------------------------------

Section 17.11 Covenants and Conditions

Each provision of this Lease to be observed or performed by Tenant shall be
deemed both a covenant and a condition.

 

Section 17.12 Binding Effect; Choice of Law

Subject to any provisions hereof restricting assignment or subletting by Tenant
and subject to the provisions of Article XVI, this Lease shall bind the parties,
their personal representatives, successors and assigns. This Lease shall be
governed by the internal laws of the State of California without resort to
choice of law principles.

 

Section 17.13 Lease to be Subordinate

Tenant agrees that this Lease is and shall be, at all times, subject and
subordinate to (a) the lien of any mortgage, deed of trust or other encumbrances
now existing or hereafter executed which Landlord may create against the
Premises, the Building or Lot 1 or the Project, including all modifications,
renewals, extensions and replacements thereof, and (b) all ground or underlying
leases now existing or hereafter executed affecting the Building or Lot 1 or the
Project, including all modifications, renewals, extensions and replacements
thereof; provided, however, that regardless of any default under any such
mortgage, deed of trust or other encumbrance or any sale of the Premises under
such mortgage, deed of trust or other encumbrance, and regardless of any default
under any such ground or underlying lease or any termination of any such ground
or underlying lease, so long as Tenant is not in default (beyond applicable
notice and cure periods) of its obligations under this Lease, this Lease and
Tenant’s possession and rights hereunder shall not be disturbed by any
mortgagee, beneficiary, or ground or underlying Landlord, or anyone claiming
under or through any such mortgagee, beneficiary, or ground or underlying
landlord. Tenant shall execute and deliver any commercially reasonable documents
confirming the subordination of this Lease within ten (10) business days after
delivery of same by Landlord, so long as the mortgagee, beneficiary, or ground
or underlying landlord agrees therein that this Lease will not be terminated if
Tenant is not in default (beyond applicable notice and cure periods) following
either the foreclosure of any such mortgage, deed of trust or other encumbrance
(or the granting of a deed in lieu thereof) or the termination of any such
ground or underlying lease. Tenant hereby agrees that a Subordination,
Nondisturbance and Attornment Agreement (“SNDA”) which is substantially in the
form attached hereto as Exhibit E or another commercially reasonable form shall
be deemed to be commercially reasonable for purposes of the immediately
preceding sentence. Tenant’s obligations under this Lease shall be conditioned
upon its receipt of an SNDA in the form of Exhibit E from the current lender on
the Project as of the Effective Date of this Lease, within sixty (60) days after
the full execution hereof. If such an SNDA is not received by Landlord and
Tenant within such sixty (60) day time period, Tenant shall provide Landlord
with written notice of such failure, and if Landlord and Tenant have not
received such a SNDA within two (2) business days thereafter, then Tenant may
immediately terminate this Lease upon written notice thereof to Landlord.
Landlord agrees, upon written request therefor by Tenant, to inform Tenant of
the identity of any other lenders that then have a lien on the Premises.
Notwithstanding any subordination of this Lease, in the event of either the
foreclosure of any such mortgage, deed of trust or other encumbrance (or the
granting of a deed in lieu thereof) or the termination of any such ground or

 

-48-



--------------------------------------------------------------------------------

underlying lease, Tenant shall attorn to, and become the tenant of, the
successor to Landlord (i.e., such mortgagee, beneficiary or other successor to
Landlord by foreclosure or deed in lieu thereof, or such ground or underlying
landlord, as the case may be), at the option of such successor to Landlord;
provided however, in no event shall any such successor to Landlord (i) be liable
for any previous act or omission of Landlord under this Lease; provided,
however, that such successor shall be obligated to cure any default by Landlord
hereunder that is of a continuing nature (e.g., repair and maintenance
obligations ), (ii) be subject to any offset, defense or counterclaim against
Landlord which shall theretofore have accrued to Tenant under this Lease that is
not expressly set forth in this Lease, (iii) have any obligation with respect to
any security deposit, unless the same shall have been paid or physically
delivered to such successor, or (iv) be bound by any Rent (other than prepaid
Operating Expenses) paid more than one month in advance to Landlord or any prior
landlord or owner.

 

Section 17.14 Attorneys’ Fees

In the event any action or proceeding is brought by any party to enforce or
interpret the provisions of this Lease, or if any other action or proceeding is
brought arising out of or relating to this Lease, the prevailing party in such
action or proceeding shall be entitled to recover the reasonable fees of its
attorneys, experts and arbitrators, and other costs of suit.

 

Section 17.15 Signs

Subject to the terms of this Section 17.15 and Exhibit D, Tenant shall have the
non-exclusive right, at Tenant’s sole expense, to install Tenant’s company name
on Tenant’s share of the Building monument and pedestrian monument signs for the
Building, along with the lobby directory of the Building. Tenant shall not place
any signs outside the Premises (or visible from outside the Premises) without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld; provided, however, that any such signage shall be subject to the terms
of this Section 17.15. Tenant’s identification signage on the Building and
Tenant’s other signage outside the Premises (or visible from outside the
Premises) shall be referred to herein, collectively, as “Tenant’s Signage.” All
aspects of Tenant’s Signage, including, but not limited to, quality, design,
color, style, lighting, size and specifications, as applicable, shall be
(i) consistent with Landlord’s signage policy set forth on Exhibit D attached
hereto and any other signage program for the Building or Lot 1 or the Project
which may be in effect from time to time, (ii) subject to Landlord’s prior
written approval, in Landlord’s sole and absolute discretion, provided that
Landlord will not unreasonably withhold its consent to a Tenant sign which
employs a design and color commonly used by such Tenant for marketing purposes,
so long as it fits within the space allocated by Landlord, and so long as it is
in keeping with the overall design scheme of the Project, (iii) in compliance
with all applicable governmental laws, ordinances, rules, regulations, codes and
approvals and (iv) the Moffett Towers Multi-Tenant Signage Standards Final dated
9/19/08 as approved by the City of Sunnyvale. Tenant shall be responsible, at
its sole cost and expense, for the installation, maintenance, repair and
replacement of Tenant’s Signage. Upon the expiration or earlier termination of
this Lease, Tenant shall, at Tenant’s sole cost and expense, remove Tenant’s
Signage and repair any damage resulting therefrom, ordinary wear and tear and
damage caused by casualty excepted. Notwithstanding anything to the contrary
contained in this Section 17.15, Landlord, at its election, shall have the right
to perform any and all installation, maintenance, repair, replacement and
removal of

 

-49-



--------------------------------------------------------------------------------

Tenant’s Signage and to repair any damage resulting therefrom (ordinary wear and
tear and damage caused by casualty excepted), in which instance Tenant shall pay
to Landlord upon demand the cost of such installation, maintenance, repair,
replacement, removal and repair within thirty (30) days after receipt of an
invoice. Tenant shall be responsible, at its sole cost and expense, for
obtaining all governmental approvals for Tenant’s Signage, provided that Tenant
shall not submit any applications or requests for governmental approvals without
first obtaining Landlord’s prior written approval thereof (which approval shall
not be unreasonably withheld, conditioned or delayed), and provided further that
Tenant shall provide written notice to Landlord of all hearings and meetings
with any applicable governmental authority regarding Tenant’s applications or
requests for governmental approvals not later than five (5) business days prior
thereto. Subject to the foregoing, upon request by Tenant from time to time,
Landlord agrees (provided that Tenant shall reimburse Landlord for all
reasonable out-of-pocket costs incurred by Landlord) to reasonably cooperate
with Tenant in connection with Tenant’s efforts to obtain all governmental
approvals for Tenant’s Signage, provided that Landlord shall have no obligation
(other than to act in a commercially reasonable and good faith manner) (and
Tenant shall have no right) to agree to or to comply with any conditions which
may be imposed upon Landlord or the Building or Lot 1 or the Project in
connection with any governmental approvals for Tenant’s Signage. Tenant hereby
acknowledges and agrees that the governmental approvals for Tenant’s Signage are
not conditions to the validity of this Lease, and in the event Tenant fails to
obtain any such approvals, this Lease shall continue in full force and effect in
accordance with its terms, except that Tenant shall have no right with respect
to Tenant’s Signage which is not so approved. The rights contained in this
Section 17.15 with respect to Tenant’s Signage shall be personal to the
originally named Tenant herein (“Original Tenant”) or an Affiliate and may only
be exercised by the Original Tenant or an Affiliate (and not by any other
assignee, subtenant or transferee, other than a sublessee or assignee that will
be occupying more than fifty percent of the Premises and that has been approved
by Landlord) if the Original Tenant or an Affiliate then occupies at least fifty
percent of the Premises, provided that in any event the occupant(s) of the
Premises would only be entitled to one (1) sign on any Building monument and
pedestrian monument sign for the Building, and if the Original Tenant
transferred these rights to any such assignee or sublessee, then the Original
Tenant would be required to remove its signage in favor of the signs of such
assignee or sublessee. In no event could Original Tenant or any subsequent
tenant’s signage panels be subdivided into two (2) or more signs. Should the
name of Original Tenant be legally changed or should Tenant’s Signage be
assigned to an Affiliate (any such other name referred to herein as a “New
Name”), Tenant, at its sole cost and expense, shall be entitled to modify
Tenant’s name as the same appears on Tenant’s Signage to reflect Tenant’s New
Name, so long as Tenant’s New Name is not an Objectionable Name. As used herein,
the term “Objectionable Name” shall mean any name which relates to an entity
which is of a character or reputation, or is associated with a political
orientation or faction, which is inconsistent with the quality of the Building
or Lot 1 or the Project, or which would otherwise reasonably offend a landlord
of similar Buildings in the vicinity of the Building.

 

Section 17.16 Merger

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, or a termination by Landlord, shall not work a merger, and
shall, at the option of Landlord, terminate all or any existing subtenancies or
may, at the option of Landlord, operate as an assignment to Landlord of any or
all of such subtenancies.

 

-50-



--------------------------------------------------------------------------------

Section 17.17 Quiet Possession

Landlord covenants that Tenant, so long as Tenant is not in default (beyond
applicable notice and cure periods) of the covenants, conditions and provisions
on Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the Lease Term, subject to all of the covenants,
conditions and provisions of this Lease. The foregoing covenant is in lieu of
any other covenant express or implied.

 

Section 17.18 Easements

Landlord reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Landlord deems necessary or desirable,
and to cause the recordation of Parcel Maps and covenants, conditions and
restrictions, so long as such easements, rights, dedications, Maps and
covenants, conditions and restrictions do not unreasonably interfere with
Tenant’s use of or access to the Premises or Tenant’s parking rights granted
hereunder, or increase Tenant’s monetary obligations or materially increase
Tenant’s other obligations under this Lease. Tenant shall sign any of the
aforementioned or other documents, and take such other actions, which are
reasonably necessary or appropriate to accomplish such granting, recordation and
subordination of the Lease to same, upon request of Landlord, and failure to do
so within ten (10) business days after a written request to do so shall
constitute a material breach of this Lease, provided that Landlord shall
reimburse Tenant for Tenant’s reasonable out-of-pocket expenses (including
reasonable attorneys’ fees) necessarily incurred in the performance of Tenant’s
obligations under this Section 17.18.

 

Section 17.19 Authority

Each individual executing this Lease on behalf of a corporation, limited
liability company or partnership represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of such entity in
accordance with a duly adopted resolution of the governing group of the entity
empowered to grant such authority, and that this Lease is binding upon said
entity in accordance with its terms. Each party shall provide the other with a
certified copy of its resolution within thirty (30) days after written request
from the other party, but failure to do so shall in no manner (i) be evidence of
the absence of authority or (ii) affect the representation or warranty.

 

Section 17.20 Force Majeure Delays

In any case where either party hereto is required to do any act (other than the
payment of money), and the performance of such act is prevented, delayed or
stopped due to Acts of God or nature, war, terrorism, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor or materials or
equipment, government regulations, delay by government or regulatory agencies
with respect to approval or permit process, unusually severe weather, the time
for performance of such act (whether designated by a fixed date, a fixed time or
a “reasonable time”) shall be deemed to be extended by the period of such
prevention, delay or stoppage, but in no event shall the foregoing extend the
time that Tenant is entitled to any abatement or rent or to terminate this Lease
pursuant to any express provision contained in this Lease.

 

-51-



--------------------------------------------------------------------------------

Section 17.21 Hazardous Materials

(a) Definition of Hazardous Materials and Environmental Laws

“Hazardous Materials” means any chemical, substance, petroleum, pollutant,
product, waste or other material of any nature whatsoever (collectively called
“Hazardous Materials”) subject to regulation pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. sections 9601,
et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. section 1801, et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. section 6901, et
seq.; the Toxic Substances Control Act, 15 U.S.C. sections 2601, et seq.; the
Clean Air Act, 42 U.S.C. sections 7401 et seq.; the Clean Water Act, 33 U.S.C.
sections 1251, et seq.; the California Hazardous Waste Control Act, Health and
Safety Code sections 25100, et seq.; the California Hazardous Substances Account
Act, Health and Safety Code sections 26300, et seq.; the California Safe
Drinking Water and Toxic Enforcement Act, Health and Safety Code sections
25249.5, et seq.; California Health and Safety Code sections 25280, et seq.
(Underground Storage of Hazardous Substances); the California Hazardous Waste
Management Act, Health and Safety Code sections 25170.1, et seq.; California
Health and Safety Code sections 25501. et seq. (Hazardous Materials Response
Plans and Inventory); California Health and Safety Code sections 25214.9 et seq.
(Electronic Waste); or the Porter-Cologne Water Quality Control Act, California
Water Code sections 13000, et seq.; all of the foregoing as may be amended from
time to time; or any other federal, state or local statute, law, ordinance,
resolution, code, rule, regulation, order or decree regulating, relating to or
imposing liability (including, but not limited to, warning, disclosure,
management, storage, disposal, release, response, removal and remediation costs)
or standards of conduct or performance concerning any Hazardous Material as now
or at any time hereafter may be in effect (collectively, “Environmental Laws”).

(b) Use of Hazardous Materials

Tenant shall not cause or permit any Hazardous Materials to be brought upon,
kept or used in, on or about Lot 1 or the Project by Tenant or Tenant’s Parties
without the prior written consent of Landlord. Landlord shall not unreasonably
withhold such consent so long as Tenant demonstrates to Landlord’s reasonable
satisfaction that such Hazardous Materials and the quantity thereof are
necessary or useful to Tenant’s business and will be used, kept and stored in a
manner that complies with all applicable Environmental Laws; provided, however,
that Tenant shall have the right to use and store on the Premises without
Landlord’s prior written consent, and in compliance with all applicable
Environmental Laws, commercially reasonable amounts of copier toner, cleaning
fluids, and other products that are typically used in connection with an office
use and that may contain Hazardous Materials. Tenant shall, at all times,
provide any required warnings or disclosure, and shall use, keep, store, and
handle all such Hazardous Materials in or about Lot 1 or the Project in
compliance with all applicable Environmental Laws. Tenant shall not treat or
dispose of Hazardous Materials at Lot 1 or the Project. Tenant shall properly
dispose of Hazardous Materials at an off-site facility in accordance with
Environmental Laws, and shall properly remove from the Premises or the Project,
as applicable, all Hazardous Materials used or brought onto Lot 1 or the Project
during the Lease Term from the Premises, Lot 1 or the Project prior to the
expiration or earlier termination of the Lease.

 

-52-



--------------------------------------------------------------------------------

(c) Environmental Indemnity

Tenant agrees to indemnify and hold Landlord harmless from any liabilities,
losses, claims, damages, penalties, fines, attorney fees, expert fees, court
costs, remediation costs, investigation costs, or other expenses resulting from
or arising out of a breach of this Section 17.21 or the use, storage, treatment,
transportation, release, presence, generation, or disposal of Hazardous
Materials on, from or about Lot 1 or the Project, and/or subsurface or ground
water, after the Delivery Date from an act or omission of Tenant (or any
assignee or sublessee of Tenant), its agents, employees, invitees, vendors or
contractors. Notwithstanding the foregoing or anything to the contrary contained
in this Lease, under no circumstance shall Tenant be liable for any losses,
costs, claims, liabilities or damages (including attorneys’ and consultants’
fees) of any type or nature, directly or indirectly arising out of or in
connection with any Hazardous Materials present at any time on or about the
Premises or Project or the violation of any Environmental Laws, except to the
extent that any of the foregoing actually results from the release or disposal
or exacerbation of Hazardous Materials by Tenant or any Tenant Parties.

(d) Tenant’s Obligation to Promptly Remediate

If the presence of Hazardous Materials on the Premises after the Delivery Date
is a result of an act or omission of Tenant (or Tenant’s successors), its
agents, employees, invitees, vendors, contractors, guests, or visitors and such
Hazardous Materials contaminate Lot 1 or the Project or any water or soil
beneath Lot 1 or the Project, Tenant shall promptly take all action necessary or
appropriate to investigate and remedy that contamination, at its sole cost and
expense, provided that Landlord’s consent to such action shall first be
obtained, which consent shall not be unreasonably withheld, conditioned or
delayed.

(e) Notification

Landlord and Tenant each agree to promptly notify the other of (i) any release
of Hazardous Materials in, on or about the Premises or the Building, and
(ii) any communication received from any governmental entity concerning
Hazardous Materials or the violation of Environmental Laws that relate to Lot 1
or the Project. Landlord represents and warrants that, to the best of its
knowledge, the Premises, Building and Project do not, as of the date of this
Lease, contain any Hazardous Materials in violation of Environmental Laws.

 

Section 17.22 Modifications Required by Landlord’s Lender.

If any current or prospective lender or ground landlord for the Building or Lot
1 or the Project requests a modification of this Lease that will not increase
Tenant’s cost or expense, modify the Lease Term, or materially and adversely
change Tenant’s rights and obligations hereunder, then this Lease shall be so
modified and Tenant shall execute whatever documents are required by such lender
or ground landlord and deliver the same to Landlord within fifteen (15) days
after the request.

 

Section 17.23 Brokers

Landlord and Tenant represent and warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, except for

 

-53-



--------------------------------------------------------------------------------

the Broker defined in the Basic Terms, and that they know of no other real
estate broker or agent who is entitled to a commission or finder’s fee in
connection with this Lease. Each party shall indemnify, protect, defend, and
hold harmless the other party against all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including reasonable attorneys’
fees) for any leasing commission, finder’s fee, or equivalent compensation
alleged to be owing on account of the indemnifying party’s dealings with any
real estate broker or agent. Landlord shall pay a commission to the Broker
pursuant to the terms of a separate written agreement.

 

Section 17.24 Survival

All covenants and obligations arising out of this Lease shall survive the
expiration or earlier termination of this Lease and shall remain outstanding
until satisfied in full.

 

Section 17.25 Right of First Offer

(a) Grant

Subject to the terms of this Section 17.26, Landlord grants to Tenant during the
Right of First Offer Term a continuous right of first offer (“Right of First
Offer”) to lease any entire floor space which is available for lease in the
Building (“Available Space”); provided, however, that in order to exercise
Tenant’s Right of First Offer hereunder, Tenant must exercise such right for at
least one (1) entire floor of available space in the Building. For the purposes
of this Section 17.25, such space shall not be deemed available for lease, and
this Right of First Offer shall not apply, if the space in question is already
leased to a tenant thereof who leases or re-leases such space pursuant to any
then-existing or future right to extend the term of its lease or expand the size
of its premises agreed upon by Landlord and such tenant.

(b) Term

The term of the Right of First Offer (“Right of First Offer Term”) shall
commence on the Commencement Date of this Lease and shall terminate on the
Expiration Date or the expiration of the Extended Term.

(c) Covenants of Landlord

Subject to the conditions precedent established by subsection (f) below, if at
any time during the Right of First Offer Term Landlord decides to offer any
Available Space for lease, Landlord shall first provide Tenant with a written
notice (“Offer Notice”) detailing (i) the rent at which said Available Space is
being offered to the third party, (ii) the rentable square footage and location
thereof, (iii) the date the Available Space will become available and (iv) all
other terms upon which Landlord proposes to lease the Available Space to Tenant.

(d) Exercise of Tenant’s Right of First Offer

Subject to the conditions precedent established by subsection (f) below, Tenant
may exercise Tenant’s Right of First Offer to lease all (but not less than all)
of the Available Space described in the Offer Notice by providing Landlord with
written notice (“Acceptance Notice”) thereof within five (5) business days of
Landlord’s delivery to Tenant of

 

-54-



--------------------------------------------------------------------------------

the Offer Notice. If Tenant does not exercise its Right of First Offer within
said five (5) business day period, Landlord shall be relieved of Landlord’s
obligation to lease the Available Space mentioned in the Offer Notice to Tenant
and the provisions of this Section 17.26 shall not again apply to such space
unless Landlord offers to lease such space at a rental rate that is less than
ninety percent (90%) of the effective rental rate stated in the Offer Notice to
Tenant (taking into account differences in lease term, free rent, tenant
improvement allowances and other economic terms), in which event, Landlord shall
re-offer such space to Tenant and the terms of this Section 17.25 shall again be
applicable to such space.

(e) Conditions to Right of First Offer

Notwithstanding anything to the contrary in this Section 17.26, Landlord shall
have no obligation to provide Tenant with an Offer Notice, and Tenant shall have
no right to exercise Tenant’s Right of First Offer, if: (i) Tenant has received
an uncured written notice from Landlord of a monetary or material non-monetary
default by Tenant hereunder, either: (a) at the time Landlord seeks to lease the
Available Space in question, or at the time Tenant seeks to give Landlord an
Acceptance Notice, whichever, is relevant; provided, however, that if Tenant
cures such a default and Landlord is then still offering the Available Space for
lease, Landlord shall deliver an Offer Notice to Tenant, and Tenant may deliver
an Acceptance Notice to Landlord pursuant to the terms of this Section 17.26
once such cure is complete, or (b) upon the date Tenant seeks to take possession
of the Available Space referenced in the Offer Notice, (ii) Tenant has assigned
this Lease or sublet more than twenty-five percent (25%) of the rentable space
located in the Premises to a party other than an Affiliate, (iii) Tenant then
occupies less than seventy-five percent (75%) of the Premises or (iv) Tenant has
received more than three (3) notices of default from Landlord during the Term of
this Lease. Tenant’s Right of First Offer shall be personal to Tenant and
Tenant’s Affiliate and shall not be transferable with any assignment of this
Lease or subletting of the Premises.

(f) Terms for Right of First Offer

In the event that Tenant exercises Tenant’s Right of First Offer, Tenant’s
occupancy of the Available Space taken shall be on all of the same terms and
conditions described in the Offer Notice. In such event, Tenant’s Share due
hereunder, the number of parking spaces available to Tenant and the amount of
the Letter of Credit Security shall also be adjusted accordingly to add
additional parking spaces pursuant to the formula for “Parking Spaces” described
in the Summary of Basic Lease Information and for a supplemental Letter of
Credit Security based on the same formula used for the existing Letter of Credit
Security based on the Rent due for the Available Space.

(g) Amendment to Lease

Landlord and Tenant hereby agree to execute an amendment to this Lease (“Lease
Amendment”) prior to Tenant’s occupancy of the Available Space in question. The
Lease Amendment shall be limited to the Rent, date of occupancy, increase in
Tenant’s Share and square footage of the Available Space taken in connection
with Tenant’s exercise of Tenant’s Right of First Offer and any other security
deposit, parking or operational issues associated with Tenant’s expansion of the
Premises to include the Available Space. If Tenant

 

-55-



--------------------------------------------------------------------------------

does not execute such a Lease Amendment within fifteen (15) business days after
the date on which it provides Landlord with the Acceptance Notice, then, at
Landlord’s option, Tenant’s rights hereunder shall be void and terminated, but,
otherwise, a valid exercise of Tenant’s Right of First Offer shall be fully
effective, whether or not such amendment is executed.

 

Section 17.26 List of Exhibits

 

     EXHIBIT A:       Real Property Legal Description, Project Site Plan and
Premises Floor Plan         EXHIBIT B:       Memorandum of Commencement of Lease
Term and Schedule of Base Rent         EXHIBIT C        Work Letter Agreement
for Tenant Improvements and Interior Specification Standards         EXHIBIT D 
      (intentionally deleted)         EXHIBIT E        Signage Exhibit        
EXHIBIT F        SNDA         EXHIBIT G:       Estoppel Certificate        
EXHIBIT H:       Rules and Regulations   

LANDLORD AND TENANT EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO. EACH PARTY HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.

Executed at Sunnyvale, California, as of the reference date.

(Signatures continued on next page)

 

-56-



--------------------------------------------------------------------------------

LANDLORD:

MT SPE, LLC, a Delaware limited liability company

  

ADDRESS:

    

c/o Jay Paul Company

By:        Moffett Towers, LLC, a Delaware limited

              liability company

  

350 California Street, Suite 1905

San Francisco, CA 94104-1432

Its:         Sole Member

    

              By:        Moffett  Towers Management Inc., a

                             Delaware corporation

    

              Its:         Managing Member

    

                             By: /s/ Jay
Paul                                          

                                   Jay Paul, President

           

TENANT:

  

ADDRESS:

  

FINANCIAL ENGINES, INC.,

a Delaware corporation

  

Financial Engines, Inc.

1804 Embarcadero Road

  

Palo Alto, CA 94303

By:      /s/ Raymond J. Sims                                       
             

   Attn: Chief Financial Officer

Name: Raymond J. Sims                                                           

   (Before Commencement Date)             (Type or Print Name)   

Title:    Exec. Vice President & Chief Financial Officer        

  

1050 Enterprise Way

Suite 300

Sunnyvale, California 94089

(After Commencement Date)

  

 

-57-